Exhibit 10.3

 

EXECUTION VERSION

 

Cooperation Agreement

 

This Cooperation Agreement (this “Agreement”) dated as of December 14, 2017, is
by and between GenOn Energy, Inc. (“GenOn”) and NRG Energy, Inc. (“NRG”); and

 

WHEREAS, NRG and GenOn are parties to the Restructuring Support Agreement dated
June 12, 2017 (the “Restructuring Support Agreement”), which provides that GenOn
and NRG will cooperate to maximize the value of certain development projects and
assets implicated by such development projects.

 

NOW THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto (together, the “Parties” and each a
“Party”) hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

 

“Affiliates” means, with respect to any Person, (a) each Person that such Person
Controls, (b) each Person that Controls such Person, and (c) each Person that is
under common Control with such Person; provided, that GenOn and NRG shall not be
deemed Affiliates for purposes of this Agreement.

 

“Agreement” has the meaning set forth in the preamble.

 

“Avon Lake” means NRG Power Midwest LP’s power station located in Avon Lake,
Ohio.

 

“Avon Lake Assignment” has the meaning set forth in Section 2.2(b).

 

“Avon Lake Option” has the meaning set forth in Section 2.1(c).

 

“Avon Lake Option Closing” has the meaning set forth in Section 2.2(b).

 

“Avon Lake Option Notice” has the meaning set forth in Section 2.2(b).

 

“Avon Lake Option Period” has the meaning set forth in Section 2.1(c).

 

“Avon Lake Option Price” has the meaning set forth in Section 2.1(c).

 

“Avon Lake Pipeline” means that certain proposed pipeline owned and under
development by NRG Ohio Pipeline Company LLC that would provide a means to
supply natural gas to Avon Lake.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas or such other court having jurisdiction over the Chapter 11
Cases.

 

“Business Day” means any day other than a Saturday, Sunday or a statutory
holiday on which federal banks in the State of New York are closed.

 

“Canal 1 and 2” means the Canal generating station owned by NRG Canal LLC and
located near Sandwich, Massachusetts.

 

1

--------------------------------------------------------------------------------


 

“Canal 3” means the development stage project that will consist of an
approximately 333MW electricity generating facility located in Sandwich, MA.

 

“Canal 3 Agreements” means collectively: the (1) Option and Lease Agreement,
dated March 31, 2016, by and between NRG Canal LLC and NRG Canal 3 Development
LLC; (2) Operation and Maintenance Agreement, dated December 16, 2016, by and
between NRG Canal LLC and NRG Canal 3 Development LLC; and (3) Shared Facilities
Agreement, dated December 16, 2016, by and between NRG Canal LLC and NRG Canal 3
Development, each as amended, modified and supplemented from time to time.

 

“Canal 3 Assignment” has the meaning set forth in Section 2.2(a).

 

“Canal 3 Development LLC” has the meaning set forth in Section 2.1(a).

 

“Canal 3 Development Schedule” has the meaning set forth in Section 2.1(b).

 

“Canal 3 Option” has the meaning set forth in Section 2.1(a).

 

“Canal 3 Option Closing” has the meaning set forth in Section 2.2(a).

 

“Canal 3 Option Notice” has the meaning set forth in Section 2.2(a).

 

“Canal 3 Option Period” has the meaning set forth in Section 2.1(a).

 

“Canal 3 Option Price” has the meaning set forth in Section 2.1(a).

 

“Chapter 11 Cases” means the procedurally consolidated and jointly administered
Chapter 11 cases pending in the Bankruptcy Court in respect of GenOn and certain
of its direct and indirect subsidiaries, styled as In re GenOn Energy, Inc. et
al. Case No. 17-33695.

 

“Confidential Information” has the meaning set forth in Section 4.1(b).

 

“Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
under Section 1129 of the Bankruptcy Code, consistent with the Restructuring
Support Agreement.

 

“Control” means the possession, directly or indirectly, through one or more
intermediaries, of either of the following:

 

(a)(i) in the case of a corporation, more than 50% of the outstanding voting
securities thereof; (ii) in the case of a limited liability company,
partnership, limited partnership or venture, the right to more than 50% of the
distributions therefrom (including liquidating distributions); (iii) in the case
of a trust or estate, including a business trust, more than 50% of the
beneficial interest therein; and (iv) in the case of any other entity, more than
50% of the economic or beneficial interest therein; or

 

(b) in the case of any entity, the power or authority, through ownership of
voting securities, by contract or otherwise, to exercise a controlling influence
over the management of the entity.

 

“Coolwater Easement” as the meaning set forth in Section 2.1(b).

 

“Deer Park” means that certain petrochemical facility located in Deer Park,
Texas, and owned by Shell Oil Company that is subject to the Deer Park O&M
Agreement.

 

2

--------------------------------------------------------------------------------


 

“Deer Park O&M Agreement” means that certain Operation and Maintenance
Agreement, dated July 15, 2011, by and between GenOn Energy Services, LLC and
Shell Oil Company, as amended, modified and supplemented from time to time.

 

“Disclosing Party” has the meaning set forth in Section 4.1(b).

 

“Effective Date” means the date on which the Confirmation Order is entered by
the Bankruptcy Court.

 

“Emergence” means the date on which the effective date of the Plan occurs in
accordance with its terms.

 

“Existing Radial Lines Agreement” has the meaning set forth in Section 2.1(b).

 

“GenOn” has the meaning set forth in the preamble.

 

“GenOn Steering Committee” has the meaning set forth in the Restructuring
Support Agreement.

 

“Governmental Authority” means a federal, state or local governmental authority;
a county or parish; a city, town, township, village or other municipality; a
district, ward or other subdivision of any of the foregoing; any executive,
legislative or other governing body of any of the foregoing; any agency,
regulatory authority, board, department, system, service office, commission,
committee, council or other administrative body of any of the foregoing; any
independent system operator, regional transmission organization, the North
American Electric Reliability Corporation or any other reliability council or
authority; any court or other judicial body; and any officer, official or other
representative of any of the foregoing.

 

“Governmental Order” has the meaning set forth in Section 4.1(d).

 

“Grantee” means an entity designated by NRG.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Law” means any applicable constitutional provision, statute, act, code, law,
regulation, rule, ordinance, order, decree, ruling, proclamation, resolution,
judgment, decision, declaration or interpretive or advisory opinion or letter of
a Governmental Authority having valid jurisdiction.

 

“Lien” means any claim, lien, pledge, option, warrant, put, call, security
interest, deed of trust, mortgage, right of way, encroachment, building or use
restriction, conditional sales agreement, encumbrance or other right of third
parties, whether voluntarily incurred or arising by operation of law, and
includes, without limitation, any agreement to give any of the foregoing in the
future, and any contingent sale or other title retention agreement or lease in
the nature thereof, in each case, other than Permitted Liens.

 

“NRG” has the meaning set forth in the preamble.

 

“Party” or “Parties” has the meaning set forth in the recitals.

 

“Permitted Liens” means (a) any Lien identified on Schedules 2.2(a) or
2.2(b) attached hereto; (b) any Lien for or in respect of taxes or other
governmental charges that are not yet delinquent or are being contested in good
faith; (c) any Lien set forth in the organizational documents of Canal 3
Development LLC or NRG Ohio Pipeline Company LLC or this Agreement, as the case
may be; (d) the terms and

 

3

--------------------------------------------------------------------------------


 

conditions of the contracts and permits applicable to Canal 3 or Avon Lake, as
the case may be; (e) any Lien that is released at or prior to the transfer of
the interests in and to Canal 3 Development LLC, NRG Ohio Pipeline Company LLC
or the assets relating to Canal 3 or Avon Lake Pipeline, as the case may be;
(f) as to any real property rights, any Liens encumbering any real property
rights which, with respect to NRG Ohio Pipeline Company LLC or Canal 3
Development LLC, as applicable, do not materially detract from the value or
marketability of or materially interfere with the use or operation of such real
property rights as currently used or operated in the ordinary course of
business; and (g) restrictions on transfer under any applicable securities laws.

 

“Person” means a natural person, partnership (whether general or limited),
limited liability company, trust, estate, association, corporation, custodian,
nominee or other individual or entity in its own or any representative capacity
or any Governmental Authority.

 

“Plan” means the Second Amended Joint Chapter 11 Plan of Reorganization of GenOn
Energy, Inc. and its Debtor Affiliates filed in the Chapter 11 Cases as docket
number 832, as may be modified or amended in accordance with its terms.

 

“Railcar Lease” has the meaning set forth in Section 2.1(d).

 

“Receiving Party” has the meaning set forth in Section 4.1(b).

 

“Reorganized GenOn” has the meaning set forth in the Plan.

 

“Restructuring Support Agreement” has the meaning set forth in the recitals.

 

“Return Amount” has the meaning set forth in Section 2.1(a).

 

“SCE” has the meaning set forth in Section 2.1(b).

 

“Settlement Agreement” means the Settlement Agreement and Release by and between
NRG and GenOn dated December 14, 2017.

 

“Seward” means that generation station and certain related real property and
facilities located at Plant Road, New Florence, Pennsylvania.

 

“Solar Site Lease Agreement” means that certain Solar Site Lease Agreement,
dated May 4, 2016, by and between NRG Canal LLC and NRG Renew Canal I LLC, as
amended, modified and supplemented from time to time.

 

Section 1.2 General Interpretive Principles.

 

(a) The words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to
this Agreement as a whole.

 

(b) Words in the singular shall include the plural and vice versa, and words of
one gender shall include the other genders, in each case, as the context
requires.

 

(c) The word “including” and words of similar import shall mean “including,
without limitation,” unless otherwise specified. The word “or” is not exclusive.

 

(d) References to “days” shall mean calendar days.

 

4

--------------------------------------------------------------------------------


 

(e) All references to “$” or “dollars” mean the lawful currency of the United
States of America.

 

ARTICLE II

 

COOPERATION AND DEVELOPMENT

 

Section 2.1 Cooperation and Development. Subject to the terms and conditions set
forth herein:

 

(a) GenOn shall pay NRG $15 million within three days of the Effective Date. 
Such amount shall be credited towards the Canal 3 Option Price if GenOn
exercises the Canal 3 Option (as defined herein). GenOn shall have until 12:00
noon ET on January 22, 2018, to file a notice with the Bankruptcy Court to
reject the Canal 3 Agreements.  If such notice is not filed by such date, the
Canal Agreements shall be deemed assumed by GenOn or the applicable Debtor
without any additional order from the Bankruptcy Court.  If such notice is
timely filed, then in lieu of any rejection damages or rights under 11 U.S.C. §
365(h)(1)(A)(2), the Services Credit (as defined in the Transition Services
Agreement between NRG and GenOn dated December 14, 2017) will be reduced by $15
million.  On the Effective Date, GenOn shall assume the Solar Site Lease
Agreement. The Parties acknowledge that the foregoing agreements are being made
as a negotiated settlement to resolve any and all disputes or potential disputes
between the Parties (and among the Parties and their creditors) in connection
with the entry into the Canal 3 Agreements (including, but not limited to, the
litigation captioned Wilmington Trust Co. et al. v. NRG Energy, Inc., et al.,
C.A. No. N16C-12-090 PRW CCLD (Del. Super. Ct.)) and to avoid a dispute between
the Parties regarding the claims NRG would have in the bankruptcy process in
connection with the rejection of the Canal 3 Agreements.  For the avoidance of
doubt, NRG shall not have any rights to access the Canal 3 site from and after
the filing of the notice described in the second sentence of this paragraph,
except for the purpose of removing NRG property from the site.

 

(b) NRG hereby grants GenOn an option (the “Canal 3 Option”) which shall expire
at 11:59 PM EPT on March 31, 2018 (the “Canal 3 Option Period”), to acquire all
of NRG’s and its Affiliates’ membership interests in and to NRG Canal 3
Development LLC, a Delaware limited liability company (“Canal 3 Development
LLC”), and any interest of NRG or its Affiliates (other than GenOn) in the Canal
3 Agreements, for the sum of (i) the lesser of (A) $40,000,000, and (B) the
actual investment costs incurred by NRG solely with respect to Canal 3 up to and
including November 30, 2017 inclusive of the development fee as specified in the
Canal 3 Development Schedule, (ii) the lesser of (A) the cumulative budgeted
amounts reflected on the development schedule previously provided to GenOn
(“Canal 3 Development Schedule”) through the transfer of such interests less the
amount defined in Section 2.1(b)(i) and (B) the cumulative actual investment
costs incurred by NRG solely with respect to Canal 3 through the transfer of
such interests (provided that any amounts spent in excess of the individual line
item amounts set forth on the Canal 3 Development Schedule through the transfer
of such interests shall be excluded from such cumulative actual investment costs
except to the extent covered by any contingency available on the Canal 3
Development Schedule as of the date of transfer) less the amount defined in
Section 2.1(b)(i) and (in either case, inclusive of the development fee as
specified in the Canal 3 Development Schedule (subject to the following
sentence) through the transfer of such interests), and (iii) a 10.5% return on
the sum of (i) and (ii); provided, that the basis upon which the 10.5% return on
investment is calculated shall exclude all development fees (the “Return
Amount”) (such sum, the “Canal 3 Option Price”), with such option to be
exercised in accordance with and pursuant to Section 2.2(a).  Development fees
that are incurred after the transfer of the Canal 3 interests will not be due to
the extent that GenOn (or any assignee of the Canal 3 Option pursuant to
Section 4.3) provides NRG notice of its election not to have NRG provide
development services after the transfer of such interests.  During the Canal 3
Option Period and, if the Canal 3 Option is exercised, during the period prior
to the Canal 3 Option Closing, NRG will (u) continue to invest in and develop
Canal 3 using its commercially reasonable and good faith efforts and in
accordance with the Canal 3 Development Schedule, (v) operate and conduct the
business of Canal 3 Development LLC in the ordinary course of business
consistent with past practice subject to the Canal 3 Development Schedule,
(w) cause

 

5

--------------------------------------------------------------------------------


 

Canal 3 Development LLC to comply in all material respects with all applicable
laws, (x) cause Canal 3 Development LLC to defend and protect its properties and
assets from infringement or usurpation and to otherwise maintain the properties
and assets owned, operated or used by Canal 3 Development LLC in the same
condition as they were on the Effective Date (other than with respect to
ordinary wear and tear and developments made after the Effective Date in
accordance with this Agreement), (y) cause Canal 3 Development LLC to pay all
debts, taxes (unless disputed in good faith) and other obligations of Canal 3
Development LLC when due and to perform all of its obligations under all
contracts relating to or affecting its properties, assets or business and
(z) not enter into any material contracts other than as first disclosed to GenOn
prior to the date of this Agreement or with the prior written consent of GenOn
and the GenOn Steering Committee, which consent may not be unreasonably
withheld, conditioned or delayed (provided that if any such consent is
unreasonably withheld, conditioned or delayed, NRG shall not be responsible for
any failure to comply with the Canal 3 Development Schedule to the extent
resulting from the unreasonable withholding, conditioning or delay with respect
to such consent).  NRG represents and warrants to GenOn that the following is
true and accurate in all material respects: as of November 30, 2017, the Return
Amount was $2,211,937. NRG represents and warrants to GenOn that (i)  the
representations and warranties of NRG Gas Development Company, LLC set forth in
Section 4 of the form of Assignment of Membership Interests attached hereto as
Exhibit C are true and correct as of the date hereof as if made on and as of the
date hereof and (ii) since November 30, 2017, NRG has conducted the business of
Canal 3 Development LLC consistent with the Canal 3 Development Schedule.

 

(c) On or before December 31, 2017, (i) GenOn will terminate the Amended and
Restated Coolwater Generating Station Radial Lines Agreement by and between
Southern California Edison Company (“SCE”) and NRG California South LP effective
as of April 7, 1998 (as amended from time to time thereafter, the “Existing
Radial Lines Agreement”), and (ii) GenOn will grant to Grantee an easement in
the form attached hereto as Exhibit A (the “Coolwater Easement”).  For the
avoidance of doubt, upon the termination of the Existing Radial Lines Agreement,
NRG will assume and be solely responsible for and bear any and all costs set
forth in Section 9 of the Existing Radial Lines Agreement, including any letter
of credit posting in an amount equal to the estimated Removal Cost (as defined
in the Existing Radial Lines Agreement), and any refund payable to the plant
owner pursuant to Section 9 of the Existing Radial Lines Agreement shall be paid
to NRG. Notwithstanding anything to the contrary (including, without limitation,
Section 4.3), NRG may assign such obligations to a buyer of all or substantially
all of NRG’s or its Affiliates’ renewables business. NRG shall be released from
such obligations if and only if such buyer (1) (A) has a long-term senior
unsecured debt rating of at least “BBB-” from Standard & Poor’s or “Baa3” from
Moody’s Investor Services, Inc. or (B) is controlled by an Affiliate meeting the
criteria specified in clause (1)(A), or has (or it and its Affiliates have on a
consolidated basis) tangible net worth of at least $250,000,000, and (2) assumes
such obligations in writing signed by such buyer and acknowledges GenOn’s rights
as a third party beneficiary (provided that, in the event that the buyer meets
the criteria specified in clause (1)(B) and not the criteria specified in
(1)(A), the Affiliate that meets the criteria in clause (1)(A) (or, if the net
worth of the buyer’s Affiliates is being relied upon, such buyer’s ultimate
parent entity) shall guarantee such buyer’s performance of the foregoing
obligations). GenOn will not take any action that would give SCE the right to
draw on such letter of credit or give rise to any additional obligations on NRG
or its Affiliates (other than GenOn). With respect to the substations and
related equipment located on or adjacent to the Grantor Property (as defined in
the Coolwater Easement), GenOn will take such actions (at NRG’s cost and
expense) and provide such consents as SCE determines to be necessary or
convenient for the interconnection of solar projects under development by NRG or
its Affiliates in the vicinity of the Grantor Property.

 

(d) NRG hereby grants an option (the “Avon Lake Option”) to GenOn which shall
expire at 12:00 AM EPT on the date of Emergence (the “Avon Lake Option Period”)
to acquire all of NRG’s membership interests in and to NRG Ohio Pipeline
Company, LLC, a Delaware limited liability company for a price equal to the
capital work in progress and expenses incurred for the Avon Lake Pipeline, net
of intercompany

 

6

--------------------------------------------------------------------------------


 

payables to GenOn with respect to the Avon Lake Pipeline (for the avoidance of
doubt the intercompany payables to GenOn will not be affected by any purchase
hereunder and instead will be treated in accordance with the Plan), reflected on
NRG’s most recent financial statements as of the date the option is exercised
pursuant to an Avon Lake Option Notice (the “Avon Lake Option Price”), with such
option to be exercised in accordance with and pursuant to Section 2.2(b). 
During the Avon Lake Option Period and, if the Avon Lake Option is exercised,
during the period prior to the Avon Lake Option Closing, NRG will (v) operate
and conduct the business of NRG Ohio Pipeline Company, LLC in the ordinary
course of business consistent with past practice, (w) cause NRG Ohio Pipeline
Company, LLC to comply in all material respects with all applicable laws,
(x) cause NRG Ohio Pipeline Company, LLC to defend and protect its properties
and assets from infringement or usurpation; provided that neither NRG Ohio
Pipeline Company, LLC nor its Affiliates shall be required to prosecute or
settle any landowner disputes or other claims associated with the stay of the
pending eminent domain cases for any amounts in the aggregate that exceed the
amounts currently in NRG’s budget, and to otherwise maintain the properties and
assets owned, operated or used by NRG Ohio Pipeline Company, LLC in the same
condition as they were on the Effective Date (other than with respect to
ordinary wear and tear and developments made after the Effective Date in
accordance with this Agreement), (y) cause NRG Ohio Pipeline Company, LLC to pay
all debts, taxes (unless any are disputed in good faith) and other obligations
of NRG Ohio Pipeline Company, LLC when due and to perform all of its obligations
under all contracts relating to or affecting its properties, assets or business
and (z) not enter into any material contracts other than any agreements with
landowners related to real property rights for the Avon Lake Pipeline or as
first disclosed to GenOn prior to the date of this Agreement or with the prior
written consent of GenOn and the GenOn Steering Committee, which consent may not
be unreasonably withheld, conditioned or delayed.  NRG represents and warrants
to GenOn that (i) if the Avon Lake were exercised as of the Effective Date, the
Avon Lake Option Price would be $6.508 million, which number accurately reflects
the capital work in progress and expenses incurred for the Avon Lake Pipeline,
net of intercompany payables to GenOn with respect to the Avon Lake Pipeline,
reflected on NRG’s most recent financial statements as of the Effective Date,
and (ii) the representations and warranties of NRG Energy, Inc. set forth in
Section 4 of the form of Assignment of Membership Interests attached hereto as
Exhibit D are true and correct as of the date hereof as if made on and as of the
date hereof.

 

(e) NRG will use its best efforts to procure promptly after the date of this
Agreement, a full-service railcar lease with the following terms (such lease,
the “Railcar Lease”): (i) between 300 and 330 rotary dump aluminum rail cars in
good condition, (ii) commercially standard maintenance included as previously
discussed between the parties, (iii) rail cars to be delivered to a mutually
agreed location, (iv) such Railcar Lease shall not extend past May 31, 2021. 
NRG shall transfer and GenOn shall assume such Railcar Lease and the railcars
subject to such lease, subject to GenOn’s satisfaction of any criteria such
lessor may have for transferees, on April 30, 2018.

 

(f) On or before December 31, 2017, GenOn shall cause its subsidiary GenOn
Energy Services LLC to (i) transfer its employees whose responsibilities are
exclusively or primarily related to the Seward and Deer Park generating stations
to NRG Energy Services LLC and NRG Energy Services LLC shall assume any and all
liabilities with respect thereto, including all liabilities relating to pension,
retiree welfare and all other employee benefit plans in which such employees
participate and (ii) assign the Deer Park O&M Agreement to NRG (and NRG shall
assume all liabilities related thereto).

 

(g) As soon as practicable after the Effective Date, NRG and GenOn shall
negotiate in good faith the continued shared use of the licenses and permits set
forth on Exhibit B attached hereto and any additional permits and licenses
reasonably requested by GenOn that are necessary for the operation of the
business of GenOn after Emergence. If mutual agreement cannot be reached with
respect to any such license or permit, NRG will use commercially reasonable
efforts to assist GenOn in obtaining any such licenses or permits, including,
upon the reasonable request of GenOn, initiating contacts with any third-party
vendor or other supplier with whom NRG has a pre-existing relationship,
providing all contact and relationship information

 

7

--------------------------------------------------------------------------------


 

regarding all such third-party vendors, and making joint calls, arranging and
conducting joint meetings or other contacts with such third-party vendors, in
each case at GenOn’s sole expense.

 

(h) NRG and GenOn shall discuss in good faith continued provision of certain tax
compliance and accounting services solely to the extent necessary to complete
applicable tax work for pre-closing and straddle tax periods and otherwise
facilitate the provision of such tax compliance and accounting services to
Reorganized GenOn (and/or a third-party provider of Reorganized GenOn’s
choosing).

 

Section 2.2 Option Exercise.

 

(a) Prior to the expiration of the Canal 3 Option Period (or, if the Canal 3
Option is exercised, the Canal 3 Option Closing), NRG shall, and shall cause its
Affiliates to, give GenOn and GenOn’s Affiliates and representatives full access
to the books and records, personnel of, and other reasonably requested
information or access relating to Canal 3, Canal 3 Development LLC or any assets
related thereto. GenOn may exercise the Canal 3 Option by delivering written
notice (the “Canal 3 Option Notice”) to NRG at any time during the Canal 3
Option Period. Until the expiration of the Canal 3 Option Period, NRG shall be
restricted from transferring, selling, assigning or otherwise disposing of its
interests in and to Canal 3 other than to GenOn or any of GenOn’s Affiliates
without GenOn’s prior written consent. Following delivery of the Canal 3 Option
Notice, (i) GenOn and NRG shall, as promptly as possible, (A) make, or cause to
be made, all filings and submissions (including those under the HSR Act)
required under any law applicable to such Person or its Affiliates in connection
with the purchase of Canal 3 Development LLC, (B) use commercially reasonable
efforts to obtain (or cause to be obtained) all consents authorizations orders
and approvals from all Governmental Authorities that may be or become necessary
for its execution and delivery of the Canal 3 Assignment (as defined below) and
(C) reasonably cooperate with one another and their respective Affiliates in
promptly seeking to obtain all such consents, authorizations, orders and
approvals and not willfully take any action that will have the effect of
delaying, impairing or impeding the receipt of any required consents,
authorization, orders and approvals, and (ii) three business days after receipt
of such approvals, GenOn shall pay the Canal 3 Option Price and NRG shall or
shall cause its Affiliates to deliver the purchased interests (the “Canal 3
Option Closing”) pursuant to delivery of an Assignment of Membership Interests
Agreement executed by GenOn, NRG Gas Development Company, LLC, and NRG
substantially in the form attached hereto as Exhibit C (the “Canal 3
Assignment”). If, for any reason, GenOn does not pay the Canal 3 Option Price by
such date (other than due to the failure of NRG or any of its Affiliates to
execute and deliver the Canal 3 Assignment and/or to consummate the transactions
contemplated thereby), the Canal 3 Option will be deemed to have been
forfeited.  NRG hereby consents to the taking of any steps by GenOn (or its
designees exercising the Canal 3 Option) that GenOn deems are reasonably
necessary to effect any ministerial legal formalities in relation to such
transfer, subject to NRG’s right to consent to any filing of record in the
applicable real property records, such consent not to be unreasonably withheld.

 

(b) Prior to the expiration of the Avon Lake Option Period (or, if the Avon Lake
Option is exercised, the Avon Lake Option Closing), NRG shall, and shall cause
its Affiliates to, give GenOn and GenOn’s Affiliates and representatives full
access to the books and records, personnel of, and other reasonably requested
information or access relating to the Avon Lake Pipeline, NRG Ohio Pipeline
Company LLC or any assets related thereto.  GenOn may exercise the Avon Lake
Option by delivering written notice (the “Avon Lake Option Notice”) to NRG at
any time during the Avon Lake Option Period. Until the expiration of the Avon
Lake Option Period, NRG shall be restricted from transferring, selling,
assigning or otherwise disposing of the interests in and to NRG Ohio Pipeline
Company LLC other than to GenOn or any of GenOn’s Affiliates without GenOn’s
prior written consent. Following delivery of the Avon Lake Option Notice,
(i) GenOn and NRG shall, as promptly as possible, (A) make, or cause to be made,
all filings and submissions (including those under the HSR Act) required under
any law applicable to such Person or its Affiliates in connection with the
purchase of the Avon Lake Pipeline, (B) use

 

8

--------------------------------------------------------------------------------


 

commercially reasonable efforts to obtain (or cause to be obtained) all consents
authorizations orders and approvals from all Governmental Authorities that may
be or become necessary for its execution and delivery of the Avon Lake
Assignment (as defined below) and (C) reasonably cooperate with one another and
their respective Affiliates in promptly seeking to obtain all such consents,
authorizations, orders and approvals and not willfully take any action that will
have the effect of delaying, impairing or impeding the receipt of any required
consents, authorization, orders and approvals (provided, however, that with
respect to each of (A) and (B), NRG shall not be required to perform such
actions with respect to any Ohio State regulatory proceedings), and (ii) three
business days after receipt of such approvals, GenOn shall pay the Avon Lake
Option Price and NRG shall, or shall cause its Affiliates to, deliver the
purchased interests (the “Avon Lake Option Closing”) pursuant to delivery of an
Assignment of Membership Interests Agreement executed by GenOn and NRG,
substantially in the form attached hereto as Exhibit D (the “Avon Lake
Assignment”), which shall be consummated substantially contemporaneously
therewith. If, for any reason GenOn does not pay the Avon Lake Option Price
within such date (other than due to the failure of NRG or any of its Affiliates
to execute and deliver the Avon Lake Assignment and/or to consummate the
transactions contemplated thereby), the Avon Lake Option will be deemed to have
been forfeited.  If all required regulatory approvals for the Avon Lake Option
Closing have not been received within four months of the exercise of such
option, either Party may terminate such option with no further liability.  NRG
hereby consents to the taking of any steps by GenOn (or its designees exercising
the Avon Lake Option) that GenOn deems are reasonably necessary to effect any
ministerial legal formalities in relation to such transfer, subject to NRG’s
right to consent to any filing of record in the applicable real property
records, which shall not be unreasonably withheld.

 

Section 2.3 Disclaimer of Development Rights. NRG hereby irrevocably disclaims
and relinquishes any and all other development rights, title and interest in
relation to GenOn property sites and assets related thereto, other than those
sites specified and/or dealt with by this Agreement (and, in such cases, as
specified and dealt with by this Agreement). NRG represents that there are no
development-related or other shared use agreements (whether written or oral,
formal or informal) between GenOn and NRG or any of their respective Affiliates
other than those set forth in Exhibit E attached hereto.

 

ARTICLE III

 

EFFECTIVENESS

 

Section 3.1 Effectiveness. This Agreement shall become effective upon the
Effective Date.

 

Section 3.2 Termination; Extension. Subject to NRG or GenOn’s respective
continuing obligation to make payments then owing under this Agreement, the
Parties may terminate this Agreement by mutual written Agreement. NRG’s and its
Affiliates’ representations and warranties contained in this Agreement (i) with
respect to Canal 3, shall terminate upon (A) if the Canal 3 Option is not
exercised, the expiration of the Canal 3 Option Period and (B) if the Canal 3
Option is exercised, two years following the date of such exercise, and
(ii) with respect to Avon Lake, shall terminate upon (A) if the Avon Lake Option
is not exercised, Emergence and (B) if the Avon Lake Option is exercised, two
years following the date of such exercise.  NRG’s and its Affiliates’
liabilities with respect to such representations and warranties shall be subject
to the limitations in the Canal 3 Assignment and the Avon Lake Assignment, as
the case may be.

 

Section 3.3 Rights upon Termination. In the event of termination of this
Agreement for any reason whatsoever, subject to this Article III, all
obligations of either Party shall terminate. Upon such termination, the
Receiving Party (as defined below) shall provide to the Disclosing Party (as
defined below) all Confidential Information of the Disclosing Party in the
Receiving Party’s possession or control in a medium and format reasonably
requested by the Disclosing Party, and upon request by the Disclosing Party
destroy or deliver up all copies of Confidential Information of the Disclosing
Party in the Receiving Party’s

 

9

--------------------------------------------------------------------------------


 

possession or control except to the extent required by Law or regulation to keep
such information or as necessary for the Receiving Party to comply with the
terms of this Agreement.

 

ARTICLE IV

 

GENERAL PROVISIONS

 

Section 4.1 Confidentiality.

 

(a) Each of NRG and GenOn agree that any information exchanged between the
Parties or their respective Affiliates that is marked as confidential or
proprietary or should reasonably be understood to be confidential or proprietary
under the circumstances shall be treated as Confidential Information. Each of
NRG and GenOn hereby agrees not to disclose or use at any time, either during
the term of this Agreement or thereafter, any Confidential Information (as
defined below) of the other Party, whether or not such information is developed
by such Party, except to the extent that such disclosure or use is directly
related to and required by (i) applicable law, regulation or discovery process,
(ii) the performance of the Services pursuant to the terms of this Agreement or
(iii) enforcement of such Party’s rights under this Agreement.  Each Party and
its Affiliates shall take all commercially reasonable steps to safeguard the
other Party’s Confidential Information and to protect it against disclosure,
misuse, espionage, loss and theft.

 

(b) As used in this Agreement, the term “Confidential Information” means, with
respect to GenOn, on the one hand, or NRG, on the other hand (such Party
disclosing Confidential Information, the “Disclosing Party” and such Party
receiving Confidential Information, the “Receiving Party”), information and data
that is not generally known to the public concerning, arising from, owned by, or
related to such Disclosing Party and its Affiliates or any of their respective
assets (including, for the avoidance of doubt, all intellectual property and
books and records of such Disclosing Party or any of its Affiliates); provided,
that Confidential Information shall not include information that (i) is or
becomes generally available to the public other than as a result of a breach of
this Agreement by the Receiving Party or any of the Receiving Party’s
Affiliates, (ii) is or becomes available to the Receiving Party on a
non-confidential basis prior to disclosure to such Receiving Party by the
Disclosing Party or its Affiliates or their respective representatives from a
source that is not bound by a confidentiality agreement or similar undertaking
with the Disclosing Party or its Affiliates or their respective representatives,
or (iii) was independently developed by the Receiving Party without use of, or
reference to, any information or data that is not generally known to the public
concerning, arising from, owned by, or related to the Disclosing Party or its
Affiliates or any of their respective assets.

 

(c) All Confidential Information of a Disclosing Party belongs to such
Disclosing Party. Any permitted use or disclosure of any Confidential
Information by the Receiving Party shall not be deemed to represent an
assignment or grant of any right, title or interest in such Confidential
Information.

 

(d) The foregoing shall not be violated by statements in response to legal
process, required governmental testimony or filings, or administrative
investigations or arbitral proceedings (including, without limitation,
depositions in connection with such investigations or proceedings)
(“Governmental Order”) or to comply with NRG’s customary document retention
policies; provided that NRG maintains the confidentiality of the Confidential
Information in accordance with this Agreement. If a Receiving Party or any of
its Affiliates is required by Governmental Order to disclose Confidential
Information, such Receiving Party or such Affiliate may disclose such
Confidential Information only to the extent required to be disclosed and shall,
if not prohibited by Law, promptly notify the Disclosing Party and take
reasonable steps at the Disclosing Party’s expense to assist the Disclosing
Party in contesting such Governmental Order or in protecting the Confidential
Information.

 

10

--------------------------------------------------------------------------------


 

(e) Notwithstanding anything else in this Agreement, Receiving Party may
disclose the Confidential Information of the Disclosing Party to Receiving
Party’s Affiliates and its and their respective directors, officers, employees,
managers, attorneys, accountants, consultants, professional advisors, auditors,
agents and representatives as reasonably required to perform this Agreement or
fulfill its obligations under this Agreement, and any such disclosure shall not
be a violation of such Party’s obligations under this Section 4.1.

 

Section 4.2 Notices. All notices and communications required or permitted to be
given hereunder shall be in writing and shall be delivered personally, or sent
by bonded overnight courier, or mailed by U.S. Express Mail or by certified or
registered United States Mail with all postage fully prepaid, or sent by
electronic mail (with a hard copy to follow), addressed to the applicable Party,
as appropriate, at the address for such Person shown below or at such other
address as such Party shall have theretofore designated by written notice
delivered to the other Parties:

 

If to GenOn, addressed to:

 

GenOn Energy, Inc.
Attn:  Daniel McDevitt
Address: 804 Carnegie Center

Princeton, NJ 08540

Email: Daniel.McDevitt@Genon.com

 

and with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP
Attn: Kimberly Hicks
Address: 609 Main Street

Houston, TX 77002

Email: kim.hicks@kirkland.com

 

If to NRG, addressed to:

 

NRG Energy, Inc.
Attn: David Hill
Address: 804 Carnegie Center

Princeton, NJ 08540

Email: OGC@NRG.com

 

and with a copy to (which shall not constitute notice):

 

Baker Botts L.L.P.
Attn: Elaine M. Walsh
Address: 1299 Pennsylvania Ave., NW

Washington, D.C. 20004

Email: elaine.walsh@bakerbotts.com

 

Any notice given in accordance herewith shall be deemed to have been given only
when delivered to the addressee in person or by courier, or transmitted by
electronic mail during normal business hours on a Business Day (or if delivered
or transmitted after normal business hours on a Business Day or on a day other
than a Business Day, then on the next Business Day), or upon actual receipt by
the addressee during normal business hours on a Business Day after such notice
has either been delivered to an overnight courier

 

11

--------------------------------------------------------------------------------


 

or deposited in the United States Mail, as the case may be (or if delivered
after normal business hours on a Business Day or on a day other than a Business
Day, then on the next Business Day). Any Party may change the contact
information to which such communications are to be addressed by giving written
notice to the other Party.

 

Section 4.3 Successors, Assigns and Transferees.

 

(a) The rights and obligations of any Party under this Agreement may be
transferred only with the written consent of the other Party, such consent not
to be unreasonably withheld, conditioned or delayed, and provided, that
(i) either Party may transfer its rights and obligations hereunder, in whole or
in part, to any Affiliate of such Party without the prior written consent of the
other Party, except that such assignment shall not relieve such Party of any of
its obligations hereunder to the extent any such Affiliate does not satisfy its
obligations hereunder and (ii) GenOn may, without the prior consent of NRG,
assign the Canal 3 Option to any purchaser of Canal 1 and 2. Any transfer in
violation of this Section 4.3 shall be null and void.

 

(b) This Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective successors and permitted assigns, and there shall
be no third-party beneficiaries, except that the Parties hereby designate the
GenOn Steering Committee as a third-party beneficiary of and having the right to
enforce this Agreement.

 

Section 4.4 Jurisdiction; Governing Law; Waiver of Jury Trial.

 

(a) This Agreement and the rights and obligations of the Parties hereunder shall
be governed by, and construed and interpreted in accordance with, the Laws of
the State of New York, without regard to otherwise governing principles of
conflicts of law that would result in the application of the law of any other
jurisdiction.  In addition to any remedies at Law, or expressly set forth
herein, each Party acknowledges that the other Party shall be permitted, without
the posting of a bond or other security, to equitable remedies in respect of any
breach of the terms of this Agreement, including, without limitation, the right
to enforce such terms specifically notwithstanding the availability of adequate
money damages.

 

(b) In any judicial proceeding involving any dispute, controversy or claim
arising out of or relating to this Agreement, each of the Parties irrevocably
and unconditionally submits to the exclusive jurisdiction of the state and
federal courts located in the State of New York for any actions, suits or
proceedings arising out of or relating to or concerning this Agreement.

 

(c) EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

Section 4.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the transactions contemplated hereby
are not affected in any manner materially adverse to any Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the fullest extent possible.

 

Section 4.6 Entire Agreement; Amendment. This Agreement, as it may be amended
from time to time by the Parties in a writing signed by both Parties, sets forth
the entire understanding and agreement of

 

12

--------------------------------------------------------------------------------


 

the Parties, and this Agreement shall supersede any other agreements and
understandings (written or oral) between the Parties with respect to the
transactions described in this Agreement.

 

Section 4.7 Bankruptcy. All licenses granted under this Agreement shall be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, 11
U.S.C. § 365(n), licenses to “intellectual property” as defined under
Section 101 of the U.S. Bankruptcy Code, 11 U.S.C. § 101. The Parties agree that
GenOn, NRG and their respective Affiliates shall retain and may fully exercise
all of their rights and elections under Section 365(n) of the U.S. Bankruptcy
Code.

 

Section 4.8 Counterparts. A Party may deliver executed signature pages to this
Agreement by facsimile or other electronic transmission to the other Party,
which electronic copy shall be deemed to be an original executed signature page.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which counterparts together shall
constitute one agreement with the same effect as if the Parties had signed the
same signature page.

 

Section 4.9 Further Assurances and Cooperation. Each Party hereby further
covenants and agrees to negotiate any documentation related to the transactions
contemplated by this Agreement in good faith and, in any event, in all respects
consistent with this Agreement and the Restructuring Support Agreement.  Each
Party agrees to cooperate in good faith with each other to facilitate the
performance by the Parties of their obligations hereunder and the purposes of
this Agreement.  Each Party shall take all reasonable and appropriate action and
shall execute all documents, instruments or agreements of any kind that may be
reasonably necessary or appropriate to carry out any of the provisions hereof
and to otherwise effectuate the transactions contemplated by this Agreement and
the Restructuring Support Agreement.  From and after the Effective Date, NRG and
its subsidiaries will, subject to NRG’s confidentiality obligations owed to
third parties and restrictions under applicable law, (i) afford promptly to
GenOn and its subsidiaries and their respective agents and representatives
reasonable access to the books and records of NRG and its subsidiaries, during
normal business hours and upon reasonable notice, in each case to the extent
relating to the current or former business, operations, assets, properties or
employees of GenOn or any of its subsidiaries, (ii) through December 31, 2019
(or, in the case of the Choctaw plant, the date that is the earlier of (i) six
months after the consummation of a sale of the Choctaw plant in connection with
the sales process being run by GenOn in accordance with the Plan and
(ii) June 30, 2020), use commercially reasonable efforts, and thereafter use
good-faith efforts in the reasonable discretion of NRG, in each case to afford
to GenOn and its subsidiaries and their respective representatives reasonable
access to employees of NRG and its subsidiaries, during normal business hours
and upon reasonable notice, in each case to respond to questions and other
requests to the extent relating to the current or former business, operations,
assets, properties or employees of GenOn or any of its subsidiaries and
(iii) permit GenOn and its subsidiaries and their respective agents and
representatives to make and retain copies of all books, records, files and
papers, whether in hard copy or computer format, in each case to the extent
relating to the current or former business, operations, assets, properties or
employees of GenOn or any of its subsidiaries; provided that, after December 31,
2020, GenOn shall reimburse NRG for any reasonable out of pocket costs and
expenses related to the covenants set forth in this last sentence of
Section 4.9.

 

Section 4.10 Specific Performance. It is understood and agreed by each of the
Parties that money damages would not be a sufficient remedy for any breach of
this Agreement by any Party and each non-breaching Party shall be entitled to
seek specific performance and injunctive or other equitable relief as a remedy
of any such breach and no bond shall be required to be posted in connection
therewith.  This provision is without prejudice to any other rights or remedies,
whether at law or in equity, that any Party may have against any other Party for
any failure to perform its obligations under this Agreement.

 

Section 4.11 Litigation Support. From and after the date that the “Legal”
services (as set forth on Schedule A to the Transition Services Agreement
between NRG and GenOn dated December 14, 2017) are

 

13

--------------------------------------------------------------------------------


 

terminated until December 31, 2020, NRG and its subsidiaries will reasonably
cooperate with GenOn and its subsidiaries and their respective agents and
representatives in connection with any legal or regulatory proceeding, action,
investigation, claim or demand by a third party (including any Governmental
Authority) in connection with or arising from the business, operations, assets,
properties or employees of GenOn or any of its subsidiaries prior to the
Effective Date, including by making available the personnel of NRG and its
subsidiaries, participating in meetings, and providing such testimony and access
to its and their books and records as is reasonably requested in connection with
such proceeding, action, investigation, claim or demand; provided, however, that
(i) such cooperation and support shall not interfere with the ordinary business
operations of NRG in any material respect and (ii) GenOn shall (A) reimburse NRG
for any reasonable out-of-pocket expenses and (B) provide reasonable
reimbursement to NRG with respect to any time spent by the relevant personnel of
NRG and its subsidiaries, in each case incurred with respect to the provision of
such cooperation and support.

 

Section 4.12 Insurance Policies. GenOn and its subsidiaries shall after
Emergence continue to have coverage under any insurance policies of NRG and its
subsidiaries in effect as of the Emergence with respect to events occurring
prior to the Emergence (except that, with respect to claims made policies, GenOn
and its subsidiaries shall have coverage after the Emergence only with respect
to claims made prior to the Emergence).

 

Section 4.13 GenOn Information.  From and after the Effective Date until
December 31, 2020, NRG and its subsidiaries will hold, and will cause their
respective officers, directors, employees, agents and representatives to hold,
in confidence, unless compelled to disclose by judicial or administrative
process or by other requirements of law, all documents and information relating
to the current or former business, operations, assets, properties or employees
of GenOn and its subsidiaries that is not in the public domain prior to the date
hereof, except to the extent that any such documents or information (i) becomes
available in the public domain through no fault of NRG or its subsidiaries,
(ii) is lawfully acquired by NRG from sources (a) other than those related to
its prior ownership of GenOn and its subsidiaries and (b) that to the knowledge
of NRG are not under an obligation of confidentiality with respect to such
information, or (iii) are necessary to enforce NRG’s or its Affiliates’ rights
under any agreement with GenOn.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on its behalf by its officers thereunto duly authorized, all as of the day and
year first above written:

 

 

 

GENON ENERGY, INC.

 

 

 

 

 

 

 

By:

/s/ Mark A. McFarland

 

 

 

 

 

 

 

 

Name:

Mark A. McFarland

 

 

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

NRG ENERGY, INC.

 

 

 

 

 

 

 

 

By:

/s/ Gaetan Frotte

 

 

 

 

 

 

 

 

Name:

Gaetan Frotte

 

 

 

 

 

 

 

 

Title:

Senior Vice President and Treasurer

 

 

Signature Page to Cooperation Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Easement

 

See attached.

 

--------------------------------------------------------------------------------


 

FINAL FORM

 

RECORDED AT THE REQUEST OF:

)

 

 

)

 

 

)

 

 

)

 

WHEN RECORDED MAIL TO:

)

 

 

)

 

Sheppard Mullin Richter & Hampton LLP
12275 El Camino Real, Suite 200
San Diego, CA 92130-2006

)

 

Attn:  Tony Toranto, Esq.

)

 

 

)

 

DOCUMENTARY TRANSFER TAX $

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE ONLY

 

 

 

     Computed on the consideration or value of property conveyed; OR

 

 

 

Signature of Declarant or Agent determining tax—Firm Name

     Computed on the consideration or value less liens or encumbrances remaining
at time of sale

 

 

 

GRANT OF EASEMENT

 

A.P.N. 0516-272-33

 

THIS GRANT OF EASEMENT is made as of       , 2017 (the “Effective Date”), by and
between NRG CALIFORNIA SOUTH LP, a Delaware limited partnership, having an
address at 211 Carnegie Center, Princeton, NJ 08540 (“Grantor”) and
                             , having an address at 5790 Fleet Street,
Suite 200, Carlsbad, CA 92008 (“Grantee”), with reference to the facts set forth
below.

 

RECITALS

 

A.                                    Grantor (formerly known as GenOn West LP,
which was the successor by merger to RRI Energy West, Inc.) is the owner of that
certain real property located in the County of San Bernardino, State of
California, more particularly described on Exhibit A attached hereto and
incorporated herein (the “Grantor Property”).

 

B.                                    For good and valuable consideration,
Grantor and Grantee desire to enter into this Grant of Easement, as more
particularly described below.

 

Grantor, for a valuable consideration, paid by Grantee, receipt of which is
hereby acknowledged, hereby grants, bargains, sells and conveys unto said
Grantee, a permanent and non-exclusive easement and right of way in, under, on,
over and across that certain area of land depicted on Exhibit B attached hereto
and by this reference made a part hereof (collectively, the “Easement Area”) to
construct, operate, use, maintain, inspect, repair, renew, replace, reconstruct,
enlarge within the Easement Area, alter, add to within the Easement Area,
improve, relocate within the Easement Area and remove, at any time and from time
to time, electric lines, consisting of one or more lines of towers, poles and
other structures, wires, cables, including ground wires and communication
circuits, both overhead and underground, with necessary and convenient

 

--------------------------------------------------------------------------------


 

foundations, footings, conduits, pullboxes, circuit breakers, guy wires and
anchors, insulators and crossarms placed on said structures, and other fixtures,
appliances and appurtenances connected therewith (collectively, “Grantee’s
Facilities”), necessary or convenient for the construction, operation,
regulation, control, grounding and maintenance of electric lines and
communication circuits, for the purpose of transmitting, distributing,
regulating and controlling electric energy to be used for light, heat, power,
communication, or other purposes, together with an easement and right of way
across the Grantor Property as reasonably necessary for ingress and egress at
any time and from time to time by Grantee to exercise Grantee’s rights under
this Grant of Easement, and the right, at Grantee’s sole cost and expense, to
clear and to keep clear the Easement Area free from explosives, buildings,
structures, equipment, trees, vines, brush, combustible materials and any and
all other obstructions of any kind, including, but not in any way in limitation
of the generality of the foregoing, appurtenances, fences, and the parking of
automobiles, trucks or other mechanical equipment, for protection from fire and
other hazards and from interference with ingress and egress and with the
unobstructed use of said easements and rights of way and every part thereof, and
for any and all purposes herein mentioned.  The easements and rights of way
described in this paragraph are sometimes collectively referred to in this Grant
of Easement as the “Easements”.  Without limiting the generality of the
foregoing, Grantor and Grantee shall each have the right from time to time in
their reasonable discretion to relocate the Easement Area to a different
location on the Grantor Property; provided, however, that any such relocation
shall be subject to Grantor’s prior written approval; provided, further, that
such approval shall not be unreasonably withheld, conditioned or delayed if such
relocation would not materially interfere with Grantor’s use and enjoyment of
the Grantor Property or otherwise materially adversely affect the Grantor
Property.  In addition, if Grantor or Grantee exercises its right under this
paragraph to relocate the Easement Area, such relocation shall be at the
exercising party’s sole cost and expense.

 

Notwithstanding anything to the contrary, to the extent this instrument
prohibits the existence of improvements in the Easement Area, such prohibition
shall not apply to improvements existing as of the date hereof within the
Easement Area (“Existing Improvements”); provided, however, that Grantee shall
have the right in its sole and absolute discretion (and at Grantee’s sole cost,
expense and liability) to remove or cause the removal of any such Existing
Improvements to the extent Grantee deems such removal necessary or desirable.

 

In addition, whereas the Easements are non-exclusive as aforesaid, no person or
entity (including, without limitation, Grantor) with any right, title or
interest in or to all or any portion of the Easement Area shall use all or any
portion of the Easement Area in a manner that unreasonably interferes with
Grantee’s use and enjoyment of the Easements or any other rights granted under
this instrument. Notwithstanding anything in this Grant of Easement to the
contrary, the rights granted under this Grant of Easement are subject to all
matters of record and all rights thereunder as of the date this Grant of
Easement is first recorded in the Official Records of the County of San
Bernardino, State of California.

 

Upon receipt of the prior written approval of Grantor (such approval not to be
unreasonably withheld, conditioned or delayed), Grantee may assign, in whole or
in part, to others, without limitation, and the right to apportion or divide in
whatever manner Grantee reasonably deems necessary (whether by assignment,
lease, sublease, subeasement, license, or any other means or manner whatsoever),
any one or more, or all, of the Easements and this Grant of Easement and any
rights under any one or more, or all of the Easements and this Grant of
Easement, all at Grantee’s sole cost and expense.  Notwithstanding anything
herein to the contrary, in addition to other reasons

 

2

--------------------------------------------------------------------------------


 

for which it would be reasonable for Grantor to withhold, condition or delay its
approval to the foregoing, it shall be reasonable for Grantor to withhold,
condition or delay its approval of any such assignment, apportionment or
division if such assignment, apportionment or division would materially
interfere with Grantor’s use and enjoyment of the Grantor Property or otherwise
materially adversely affect the Grantor Property.

 

Grantee shall have the right, at its sole cost and expense, to make such surface
cuts within said Easement Area as may be necessary to maintain the clearance
between the wires and cables and the surface of the ground that may be required
by the orders of the Public Utilities Commission of the State of California, or
other governmental body having jurisdiction thereof, or that may be necessary
for the economical construction, maintenance or operation of said electric
lines, communication circuits and appurtenances.

 

In addition to the right of Grantee to remove trees from said Easement Area,
Grantee shall also have the right, at its sole cost and expense, to trim or top
and to keep trimmed or topped any and all trees on the lands of Grantor within
said Easement Area, and any and all trees on the lands of the Grantor adjacent
to said Easement Area for a distance of 75 feet from the exterior lines of said
Easement Area, to such heights as in the reasonable judgment of Grantee, its
successors or permitted assigns, shall be reasonably necessary for the proper
construction, operation and maintenance of said electric lines and communication
circuits, but at no point outside of said Easement Area to a height of less than
50 feet.

 

Grantor, or Grantor’s successor or assigns, shall not deposit or permit or allow
to be deposited, earth, rubbish, debris or any other substance or material,
whether combustible or noncombustible, on the Easement Area, or so near thereto
as to constitute, in the reasonable opinion of Grantee, its successors or
permitted assigns, a menace or danger to said electric lines and communication
circuits or which may in the reasonable opinion of Grantee, interfere with
Grantee’s ready access to said electric lines and communication circuits.

 

Grantor shall have the right to attend or send a representative to any material
activities involving soil excavation and/or construction conducted by Grantee or
its employees, agents, contractors, vendors, or any other persons given access
to the Easement Area by Grantee, at the Easement Area.  Grantee shall complete
any and all records, reports, documents and manifests required by the
governmental authorities or agencies having jurisdiction regarding the Grantee’s
work and related activities at the Easement Area.  If Grantor should be required
by applicable law to prepare, file or retain any records regarding the work
performed by Grantee at the Easement Area, any and all costs incurred by Grantor
to prepare, file and retain such records shall be reimbursed by Grantee.

 

Grantee shall have the right from time to time, to work on and/or make
alterations, additions, replacements, removals, improvements or modifications to
the Grantee’s Facilities; provided that said alterations, additions,
replacements, removals, improvements or modifications shall be for the same
category of use permitted hereunder and shall be made and otherwise subject to
the terms of this Grant of Easement.  Grantee shall conduct all installation,
operation, maintenance and repair for any and all such alterations, additions,
replacements, removals, improvements or modifications of all Grantee’s
Facilities at its sole cost and expense. Except in

 

3

--------------------------------------------------------------------------------


 

the case of an emergency, Grantee shall obtain Grantor’s prior written approval
(which approval shall not be unreasonably withheld, conditioned or delayed) for
conducting all material installation, alteration, addition, replacement,
removal, improvement, and modification of Grantee’s Facilities such that there
shall be no material impact upon Grantor’s operations, security or safety
anywhere on the Grantor Property (for purposes of clarity, Grantor acknowledges
and agrees that no consent will be required in connection with routine
operational activities or material repair and maintenance work to the extent
such work will not materially impact Grantor’s assets or operations).

 

Grantee shall not take, authorize or direct any actions that would cause or
allow, or could reasonably be expected to cause or allow, the Easement Area to
be in violation of any applicable federal, state, or local laws, ordinances or
regulations relating to industrial hygiene or to the environmental conditions
on, under, about, or affecting the Easement Area.  Grantee shall not generate,
manufacture, store, or dispose of on, under or about the Easement Area or
transport to or from the Easement Area any flammable explosives, radioactive
materials, hazardous wastes, toxic substances, or related materials, including
without limitation any substances defined as or included in the definition of
hazardous substances, hazardous wastes, hazardous materials, or toxic substances
under any applicable federal or state laws or regulations (collectively referred
to hereinafter as “Hazardous Materials”); provided, however, “Hazardous
Materials” shall not include the incidental use of substances or materials to
the extent used (and in quantities) in each case in compliance with applicable
law.  Grantee shall promptly notify Grantor of the detection by Grantee or one
of its employees, agents, contractors, vendors, or any other persons given
access to the Easement Area by Grantee, of the presence in, or release to, the
environment of any Hazardous Material, including but not limited to any release
that must be reported pursuant to 40 C.F.R. Part 302 or 40 C.F.R. Part 355, or
any applicable state law, relating to, arising out of or in connection with
Grantee’s possession, occupation and use of the Easement Area, regardless of
whether such Hazardous Material was brought onto, released or used on the
Easement Area by Grantee.  After detection of the Hazardous Material, Grantee
shall not conduct any activity, including without limitation excavation,
drilling, subsurface construction, or use of an open flame, in the area of the
Easement Area where the Hazardous Material is detected, until Grantee receives
written or verbal approval from a representative of Grantor, such approval not
to be unreasonably withheld, delayed or conditioned; provided that, such
approval shall not establish any liability on the part of Grantor or reduce
Grantee’s responsibility hereunder.  Notwithstanding the foregoing, if the
Hazardous Materials are determined by Grantee to be at levels equal to or above
applicable regulatory cleanup standards, then Grantee may promptly undertake
reasonable remediation of such Hazardous Materials to the extent (and solely to
the extent) necessary to comply with applicable law; provided that, Grantee must
still provide Grantor with timely notice as described in this paragraph above.

 

Grantee covenants and agrees to, at its sole cost and expense, defend, protect,
indemnify and hold harmless Grantor and its affiliates, and each of Grantor’s
and its affiliates’ respective officers, directors, employees, agents,
contractors, consultants, representatives, successors and assigns (“Grantor
Indemnitees”),  from and against any and all claims, including any action or
proceedings brought thereon, and all demands, suits, causes of action,
judgments, costs, losses, demands, fees, fines, damages, expenses, obligations
and liabilities (including reasonable

 

4

--------------------------------------------------------------------------------


 

attorneys’ fees actually incurred and cost of suit, litigation, arbitration and
settlement) of any kind or nature whatsoever, arising from or as a result of or
in any way related to, directly or indirectly,  (i) Grantee’s exercise of any of
the rights and privileges herein granted to Grantee, including without
limitation damages relating to: (a) injury or death of any person (including
without limitation, the employees of Grantor Indemnitees), (b) damage to, or
loss or destruction of any property, or (c) damages to the environment, (ii) any
breach by Grantee of this Grant of Easement, (iii) the use of the Easements and
the Easement Area by Grantee, its agents, affiliates, employees or contractors
and (iv) the acts or omissions of Grantee, its agents, affiliates, employees or
contractors on or with respect to the Easement Area or the Grantor Property;
provided, however, notwithstanding anything to the contrary, in no event shall
Grantee have any liability to Grantor for the negligence or willful misconduct
of Grantor, or its employees, agents, contractors, vendors, or any other persons
given access to the Grantor Property by Grantor.  Grantee covenants and agrees
to, at its sole cost and expense, keep or cause to be kept the Grantor Property,
the Easement Area, and the improvements thereon, free and clear of and from any
and all mechanics’, materialmens’ and other similar liens arising out of or in
connection with the operations of Grantee (or any person claiming under Grantee)
thereon or other activities of Grantee, or any other person claiming under
Grantee, and to pay when due (or cause to be bonded) and discharged of record
any and all lawful claims upon which any such lien may or could be based, and to
save and hold Grantor, and the improvements thereon, free and harmless of and
from any and all such liens and any and all claims of such liens and suits or
other proceedings pertaining thereto.

 

Grantee shall maintain, at its sole cost and expense: (a) All-Risk property
insurance against loss or damage in the amount of the full replacement cost of
Grantee’s Facilities; (b) commercial general liability insurance (including
contractual liability, broad form property damage, premises/operations and
independent contractors) against claims for bodily injury, death or property
damage occurring on, in, or about the Easement Area, such insurance to afford
protection of not less than $5,000,000.00 per occurrence (provided, however,
that the foregoing insurance limit can be provided by any combination of primary
commercial general liability and excess liability insurance policies);
(c) worker’s compensation insurance in statutory amounts, (d) automobile
liability insurance affording protection of not less than $1,000,000.00 combined
single limit per occurrence and (e) builder’s risk insurance written on a
replacement cost or completed value basis; provided such insurance shall name
Grantor as an additional insured, but only to the extent of Grantor’s interest. 
All such insurance shall be issued by insurance companies authorized to do
business in the state in which the Grantor Property is located and which are
rated A:VI or better by Best’s Insurance Guide or otherwise approved by Grantor,
and shall provide that the insurer shall not deny a claim because of the
negligence of Grantee or anyone acting for Grantee.  Grantee shall procure
policies for all insurance for periods of not less than one year, except with
respect to builder’s risk insurance which shall be kept in full force and effect
until completion, and shall provide to Grantor certificates of insurance
including additional insured endorsements (with blanket endorsements being
acceptable).(1)

 

--------------------------------------------------------------------------------

(1)                                 Note to Draft: Grantor insurance
requirements are being confirmed. In the event that Grantor’s insurance
requirements regarding the Easement Area are more burdensome than those set
forth in this paragraph, Grantor and Grantee will discuss reasonable
modifications to this paragraph.

 

5

--------------------------------------------------------------------------------


 

It is understood and agreed that this Grant of Easement does not convey to
Grantee any right, title or interest in or to any oil, gas, petroleum or other
mineral or hydrocarbon substances within the limits of the said Easement Area,
or otherwise, but that Grantor and Grantor’s successors and assigns, in
prospecting for or developing oil, gas, petroleum or other mineral or
hydrocarbon substances will do so from adjacent land and in such a manner as
will not endanger or interfere with the structures and facilities erected and
installed under the Easements or with the operation or maintenance of the
electric lines, communication circuits, or roads described under the Easements,
and will not construct, place or maintain, or permit to be constructed, placed
or maintained, any oil or mud sump, derrick, drilling rig, oil storage tank or
other structure of any kind whatsoever, on any portion of said Easement Area.

 

It is further understood and agreed that no other easement or easements shall be
granted on, under or over said Easement Area by Grantor to any person, firm or
corporation without the previous written consent of Grantee, such consent not to
be unreasonably withheld, conditioned, or delayed so long as such other easement
or easements could not reasonably be expected to interfere with the rights of
Grantee.

 

The terms, covenants and conditions of this Grant of Easement shall bind and
inure to the benefits of the successors and assigns of Grantor and the
successors and permitted assigns of Grantee.  Without limiting the generality of
the foregoing, the provisions of this Grant of Easement shall run with the
Grantor Property, and shall both benefit and bind the owners and each successive
owner of the Grantor Property during their respective periods of ownership. 
This Grant of Easement is made with the intent of satisfying the requirements of
California Civil Code Section 1457 et. seq.

 

Grantee shall pay all taxes which may be levied or assessed on Grantee’s
Facilities installed in the Easement Area, and Grantee further agrees to
reimburse Grantor for the amount of any taxes which may be assessed against
Grantor or by reason of Grantee owning Grantee’s Facilities.

 

Grantee shall not take, authorize or direct any actions that would, or could
reasonably be expected to, cause or allow the Easement Area to be in violation
of any applicable federal, state, or local laws, ordinances or regulations. 
Grantee and its employees, agents, contractors, vendors, or any other persons
given access to the Easement Area by Grantee shall comply with all applicable
federal, state, or local laws, ordinances or regulations with respect to any of
their respective activities performed with respect to the Easement Area or under
rights granted under this Grant of Easement. Grantee further agrees to keep
Grantee’s Facilities in good repair, working order and condition, making all
reasonably necessary and proper repairs thereupon. Grantee shall be solely
responsible, at Grantee’s sole cost and expense, for complying with all
applicable federal, state and local laws, rules, orders, ordinances,
regulations, and requirements now or hereafter enacted or promulgated and
applicable to the Grantee’s Facilities or Grantee’s possession, occupation and
use of the Easement Area, including, without limitation, those relating to
occupational health and safety, and shall secure from any governmental authority
or agency having jurisdiction over the Grantor Property or the Grantee’s
Facilities any and all permits required in connection with the Grantee’s
Facilities or Grantee’s use thereof.

 

Grantee acknowledges that it is familiar with the condition of the Grantor
Property.

 

6

--------------------------------------------------------------------------------


 

Grantor expressly disclaims any and all representations or warranties of any
kind or nature regarding the Grantor Property. Further, the rights granted
herein by Grantor are granted without warranty of title, whether express or
implied, including all warranties which might arise by common law or by statute.

 

Grantor and Grantee hereby mutually acknowledge and agree that each grant of
easement contained herein or made pursuant hereto is or shall be an easement
only and that no easement granted or to be granted pursuant to this Grant of
Easement, and no other provisions of this Grant of Easement, shall grant,
demise, transfer, or otherwise convey, or may be deemed to grant, demise,
transfer, or otherwise convey, to Grantee any other right, title, or interest
whatsoever in or to any portion of the Grantor Property.

 

Grantee agrees to comply with the following requirements: (a) Grantee shall
abide and operate in accordance with generally accepted industry good and safe
work practices in the conduct of all activities affecting or upon the Easement
Area (including without limitation in the activities of its contractors at the
Easement Area); (b) except in the case of an emergency, Grantee shall not
conduct any excavation, drilling or subsurface construction upon the Easement
Area without the prior written approval of an authorized representative of
Grantor, such approval not to be unreasonably withheld, conditioned or delayed,
but such approval shall not create any liability on the part of Grantor or
reduce Grantee’s responsibility hereunder; (c) Grantee hereby agrees that
Grantor shall have the right to enter upon the Easement Area at any time for the
purposes of inspecting the Easement Area compliance with the terms and
conditions of this Grant of Easement, subject to such reasonable conditions as
may be imposed by Grantee to protect Grantee’s property and to ensure the
security of Grantee’s Facilities, and that Grantor may require that Grantee
suspend operations on the Easement Area as reasonably requested by Grantor in
the event of any noncompliance; (d) Grantor reserves and hereby retains the
right, in cases of emergency, to enter the Easement Area, in order to address or
prevent any environmental or safety incident or problem, or to maintain the
integrity of the grounds and the equipment therein, including, but not
necessarily limited to, maintaining, operating, replacing, or removing and
replacing any facilities of Grantee, or requiring that Grantee suspend
operations on the Easement Area as requested by Grantor in the event of any such
emergency, with prompt notice to Grantee; and (e) no soils or groundwater shall
be excavated at or removed from any portion of the Easement Area by Grantee
unless the excavation, management, disposal and/or removal of any such soils or
groundwater is performed in accordance with a written soil management plan
(“Soil Management Plan”) developed by Grantee to the extent required by, and in
compliance with, all applicable laws and regulatory requirements, including if
necessary approval of a Soil Management Plan by the applicable governmental
authorities or agencies having jurisdiction over the Easement Area, and approved
by Grantor, such approval not to be unreasonably withheld, conditioned or
delayed, but such approval shall not create any liability on the part of Grantor
or reduce Grantee’s responsibility hereunder.

 

This Grant of Easement may be amended, modified or supplemented only by a
written agreement executed by Grantor and Grantee.  Any failure by either party
to pay, perform, observe, satisfy or comply with any obligation, covenant,
condition or term in this Grant of Easement may be expressly waived only by a
written agreement executed by the non-failing party, and any such

 

7

--------------------------------------------------------------------------------


 

waiver shall not operate as a waiver of any subsequent failure to pay, perform,
observe, satisfy or comply with the same or any other obligation, covenant,
condition or term.

 

This Grant of Easement shall be construed and enforced in accordance with the
laws of the State of California.

 

[SIGNATURE PAGE ATTACHED]

 

8

--------------------------------------------------------------------------------


 

EXECUTED this          day of       ,  2017.

 

 

 

 

GRANTOR:

 

 

 

NRG CALIFORNIA SOUTH LP, a Delaware

 

 

 

limited partnership

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

 

                                              , a

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

9

--------------------------------------------------------------------------------


 

State of California

)

 

 

) ss

 

County of

)

 

 

On                              before me, 
                                                         , a Notary Public,
personally appeared               , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature

 

 

 

 

 

 

State of California

)

 

 

) ss

 

County of

)

 

 

On                              before me,__ , 
                                                         a Notary Public,
personally appeared               , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

FINAL FORM

 

EXHIBIT A

 

Grantor Property

 

APN: 0516-272-33

 

PARCEL 2 OF PARCEL MAP 15198, AS SHOWN BY PARCEL MAP ON FILE IN BOOK 185 PAGES
15 THROUGH 17, INCLUSIVE, OF PARCEL MAPS, RECORDS OF SAN BERNARDINO COUNTY,
CALIFORNIA.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Shared Licenses and Permits

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Easement Area

 

[See Attached]

 

--------------------------------------------------------------------------------


 

[g284641ks07i001.gif]

 

--------------------------------------------------------------------------------


 

[g284641ks07i002.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ASSIGNMENT OF MEMBERSHIP INTERESTS AGREEMENT

 

This ASSIGNMENT OF MEMBERSHIP INTERESTS (this “Assignment”) is made and entered
into effective as of [·], 201[·], by and among NRG Gas Development Company, LLC
(“Assignor”), [GenOn entity] (“Assignee”) and NRG Energy, Inc. (“NRG”).  All
capitalized terms used, but not defined, in this Assignment shall have the same
meanings as in the Cooperation Agreement (defined below). Assignor, Assignee and
NRG are each sometimes referred to herein as a “Party” and together as the
“Parties”.

 

RECITALS:

 

A.                                    GenOn Energy, Inc. (“GenOn”) and NRG have
entered into that certain Cooperation Agreement dated as of December 14, 2017
(the “Cooperation Agreement”).

 

B.                                    Under the terms of the Cooperation
Agreement, upon exercise of the Canal 3 Option, Assignor has agreed to sell,
transfer and assign all of its membership interests (the “Assigned Interests”)
in and to NRG Canal 3 Development LLC, a Delaware limited liability company (the
“Company”) to Assignee and Assignee has agreed to purchase and accept the
Assigned Interests for the consideration set forth in the Cooperation Agreement.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:

 

1.                                      In consideration of the Canal 3 Option
Price (as defined in the Cooperation Agreement), Assignor hereby sells,
transfers and assigns all of Assignor’s right, title and interest in and to the
Assigned Interests to Assignee, free and clear of all Liens (as defined in the
Cooperation Agreement).

 

2.                                      Assignee hereby purchases and accepts
the assignment described in Paragraph 1 above and assumes and releases Assignor
from the performance all of Assignor’s obligations.

 

3.                                      Assignor does hereby withdraw from the
Company as a member of the Company, and shall cease to be a member of the
Company and cease to have or exercise any right or power as a member of the
Company, in each case effective as of the date hereof.

 

4.                                      Assignor hereby represents and warrants
to Assignee that

 

(a)         Assignor is a limited liability company duly organized, validly
existing and in good standing under the Laws of the State of Delaware. Assignor
has full corporate power and authority to enter into this Assignment, to carry
out its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery by Assignor of this Assignment, the
performance by Assignor of its obligations hereunder, and the consummation by
Assignor of the transactions contemplated hereby have been duly authorized by
all requisite limited liability company action on the part of Assignor. This
Assignment has been duly executed and delivered by Assignor and this Assignment
constitutes a legal, valid and binding obligation of Assignor enforceable
against Assignor in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect

 

--------------------------------------------------------------------------------


 

relating to creditors’ rights generally, and general equitable principles
whether considered in a proceeding in equity or at law.

 

(b)         Assignor owns, and the Assigned Interests constitute, 100% of the
membership interests in the Company. The Assigned Interests have been duly
authorized, are validly issued, fully paid and non-assessable, and are owned of
record and beneficially by Assignor, free and clear of all Liens. Upon
consummation of the transactions contemplated by this Assignment, Assignee shall
own all of the Assigned Interests, free and clear of all Liens. All of the
Assigned Interests were issued in compliance with applicable laws. None of the
Assigned Interests were issued in violation of any agreement, arrangement or
commitment to which Assignor or the Company is a party or is subject to or in
violation of any preemptive or similar rights of any person or entity. There are
no outstanding or authorized options, warrants, convertible securities or other
rights, agreements, arrangements or commitments of any character relating to the
membership interests of the Company or obligating Assignor or the Company to
issue or sell any equity securities of, or any other interest in, the Company.
The Company does not have outstanding or authorized any equity appreciation,
phantom equity, profit participation or similar rights. There are no voting
trusts, stockholder agreements, proxies or other agreements or understandings in
effect with respect to the voting or transfer of any of the Assigned Interests.

 

(c)          The execution, delivery and performance by Assignor of this
Assignment, and the consummation of the transactions contemplated hereby, do not
and will not: (i) conflict with or result in a violation or breach of, or
default under, any provision of the articles of organization, operating
agreement or other organizational documents of Assignor or the Company;
(ii) conflict with or result in a violation or breach of any provision of any
law or order applicable to Assignor or the Company in any material respect;
(iii) require the consent or notice to or other action by any Person under,
conflict with, result in a violation or breach of, constitute a default or an
event that, with or without notice or lapse of time or both, would constitute a
default under, result in the acceleration of or create in any party the right to
accelerate, terminate, modify or cancel any contract to which Assignor or the
Company is a party or by which Assignor or the Company is bound or to which any
of their respective properties or assets are subject or any permit affecting the
properties, assets or business of the Company; or (iv) result in the creation or
imposition of any Lien on any properties or assets of the Company. No consent,
approval, permit, order, declaration or filing with, or notice to, any
governmental authority is required by or with respect to Assignor or the Company
in connection with the execution and delivery of this Assignment and the
consummation of the transactions contemplated hereby, except for any such
consents, approvals, authorizations, registrations, declarations or notices that
have been obtained, filed or delivered, as applicable, prior to the date hereof.

 

(d)         The Company does not own any real property or other material assets
unrelated to Canal 3, except as provided in Schedule 4(d). Neither Assignor nor
any of its affiliates (other than the Company) owns any assets primarily used in
or related to the Company or the business of the Company.

 

(e)          The Company, is and has been for the last two years in compliance
with all laws applicable to it or its business, properties or assets in all
material respects.

 

(f)           All material permits required for the Company to conduct its
business as currently conducted have been obtained by it and are valid and in
full force and effect. All fees and charges with respect to such permits as of
the date hereof have been paid in full. Schedule

 

--------------------------------------------------------------------------------


 

4(f) attached hereto lists all current material permits issued to the Company,
including the names of the permits and their respective dates of issuance and
expiration. All fees and charges with respect to such permits as of the date
hereof have been paid in full. Other than described in Schedule 4(f), no event
has occurred that, with or without notice or lapse of time or both, would
reasonably be expected to result in the revocation, suspension, lapse or
limitation of any permit set forth on Schedule 4(f).

 

(g)          The Company has no material liabilities, obligations or commitments
of any nature whatsoever, asserted or unasserted, known or unknown, absolute or
contingent, accrued or unaccrued, matured or unmatured or otherwise except for
its liabilities under the contracts listed on Schedule 4(i) and permits under
Schedule 4(f).

 

(h)         The Company does not have, and has never had, any employees.

 

(i)             Schedule 4(i) attached hereto lists each material contract of
the Company (such contracts required to be listed, the “Contracts”). Each
Contract is valid and binding on the Company (and, to the knowledge of Assignor,
the relevant counterparty(ies)) in accordance with its terms and is in full
force and effect, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and general equitable principles
whether considered in a proceeding in equity or at law. None of the Company or,
to Assignor’s knowledge, any other party thereto is in breach of or default
under (or is alleged to be in breach of or default under), or has provided or
received any notice of any intention to terminate, any Contract. No event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any Contract or result in a termination
thereof or would cause or permit the acceleration or other changes of any right
or obligation or the loss of any benefit thereunder. Complete and correct copies
of each Contract (including all modifications, amendments and supplements
thereto and waivers thereunder) have been made available to Assignee prior to
the date of the Cooperation Agreement (or prior to the receipt of the applicable
consents in the case of contracts entered into after the date of the Cooperation
Agreement in accordance with clause (z) of the second sentence of
Section 2.1(a) of the Cooperation Agreement.

 

5.                                      Assignee hereby represents and warrants
to Assignor that

 

(a)         Assignee is a [company] duly organized, validly existing and in good
standing under the Laws of the State of [Delaware]. Assignee has full corporate
power and authority to enter into this Assignment, to carry out its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery by Assignee of this Assignment, the performance by Assignee of its
obligations hereunder, and the consummation by Assignee of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Assignee. This Assignment has been duly executed and delivered by
Assignee and this Assignment constitutes a legal, valid and binding obligation
of Assignee enforceable against Assignee in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and general equitable principles whether considered
in a proceeding in equity or at law.

 

(b)         The execution, delivery and performance by Assignee of this
Assignment and the consummation of the transactions contemplated hereby, do not
and will not: (i) conflict

 

--------------------------------------------------------------------------------


 

with or result in a violation or breach of, or default under, any provision of
the organizational documents of Assignee; or (ii) conflict with or result in a
violation or breach of any provision of any law or order applicable to Assignee
in any material respect after the receipt of any required regulatory approvals.

 

6.                                      The Assignor’s representations and
warranties made in this Assignment shall terminate upon the second anniversary
of the date of this Assignment, except with respect to Sections 4(a), (b),
(c)(i), and (d) (collectively, the “Fundamental Representations and
Warranties”), which shall survive indefinitely or the latest date permitted by
applicable Law.

 

7.                                      This Assignment shall be construed and
enforced in accordance with the laws of the State of Delaware.

 

8.                                      This Assignment may be executed in any
number of counterparts (including by electronic means), each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument. Any amendments to this Assignment shall be in a writing signed by
all Parties.

 

9.                                      NRG shall cause Assignor to perform all
of Assignor’s obligations under this Assignment and shall indemnify, defend and
hold harmless GenOn and its Affiliates from any and all liabilities, losses,
damages, obligations, costs or expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses) arising as a result
of or related to a breach of any of the representations, warranties, covenants
or agreements of Assignor contained in this Assignment or in the Cooperation
Agreement as it relates to Canal 3 and its Affiliates; provided, however, that
Assignor and NRG shall have no liability for breach of any representation or
warranty (except with respect to any Fundamental Representations and Warranties)
until GenOn’s losses, expenses, claims or other liabilities related to such
breach exceed 2% of the Canal 3 Option Price and then Assignor’s and NRG’s
aggregate liability for any breach of any representation or warranty (except
with respect to any Fundamental Representations and Warranties) shall not exceed
10% of the Canal 3 Option Price.

 

10.                               This Assignment shall be binding on and inure
to the benefit of the Parties and their respective successors and assigns.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Assignment on the date
first written above.

 

 

 

Assignee:

 

 

 

[GENON ENTITY]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Assignor:

 

 

 

NRG Gas Development Company, LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

NRG:

 

 

 

NRG Energy, Inc.

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

DISCLOSURE SCHEDULES

 

TO

 

ASSIGNMENT OF MEMBERSHIP INTERESTS AGREEMENT

 

by and among

 

NRG GAS DEVELOPMENT COMPANY, LLC,

 

[GENON entity],

 

and

 

NRG ENERGY, INC.

 

Dated [     ], [20  ]

 

 

--------------------------------------------------------------------------------


 

These Disclosure Schedules are being delivered pursuant to and form part of that
certain Assignment of Membership Interests, dated as of [     ], [20  ] (the
“Assignment”), by and among NRG Gas Development Company, LLC (“Assignor”),
[GenOn entity] (“Assignee”) and NRG Energy, Inc. (“NRG”). Capitalized terms used
but not defined herein shall have the meanings set forth in the Assignment. Any
matter set forth under any item in any section or subsection of these Disclosure
Schedules shall be deemed disclosed with respect to any other section or
subsection to which the relevance of such item to such other section or
subsection is reasonably apparent on its face.

 

The headings to each section and subsection included in these Disclosure
Schedules are inserted for convenience only and shall not create a different
standard for disclosure than the language set forth in the Assignment.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 4(d)(1)

 

Real Property

 

None.

 

--------------------------------------------------------------------------------

(1)  Note to Draft: Subject to update solely to reflect matters arising after
the date of the Cooperation Agreement and prior to the closing of the
transaction described in the Assignment of Membership Interests Agreement. On
reasonable request, NRG will provide GenOn with any updates with respect to
events between the date of the Agreement and the date of the request affecting
the representations in the Assignment of Membership Interests Agreement.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 4(f)(2)

 

Material Permits

 

1.              Energy Facility Siting Board Final Decision for EFSB 15-06 and
D.P.U. 15-180 issued July 5, 2017, which decision has been appealed in
Conservation Law Foundation v. Energy Facilities Siting Board, Mass. (2017)
(No. SJ-2017-290).

 

2.              Certificate of the Secretary of Energy and Environmental Affairs
on the Final Environmental Impact Report under the Massachusetts Environmental
Policy Act for the Canal 3 Project issued August 26, 2016.

 

3.              Massachusetts Department of Environmental Protection approval of
Major Comprehensive Plan Application SE-16-015 issued August 4, 2017.

 

4.              Massachusetts Department of Environmental Protection Prevention
of Significant Deterioration Permit for application SE-16-015 issued
September 29, 2017.

 

5.              Massachusetts Department of Environmental Protection, Division
of Waterways approval for Minor Modification to DEP License No. 5107 issued
January 13, 2017.

 

6.              Department of the Army, US Army Corps of Engineers approval to
modify permit number NAE-2009-02843 issued February 6, 2017.

 

7.              Federal Aviation Administration Determination of No Hazard to
Air Navigation for Canal Unit 3 Stack issued September 5, 2017.

 

8.              Sandwich Conservation Commission Order of Conditions under
Massachusetts Wetlands Protection Act and Town of Sandwich Wetlands Protection
Bylaw issued March 22, 2017.

 

9.              Development of Regional Impact Decision for the Canal Unit 3
Project (#EIR-DRI15016) Approval by the Cape Cod Commission issued December 1,
2016.

 

10.       Town of Sandwich Old King’s Highway Historic District Committee
Certificate of Appropriateness issued January 25, 2017.

 

--------------------------------------------------------------------------------

(2)  Note to Draft: Subject to update solely to reflect matters arising after
the date of the Cooperation Agreement and prior to the closing of the
transaction described in the Assignment of Membership Interests Agreement. On
reasonable request, NRG will provide GenOn with any updates with respect to
events between the date of the Agreement and the date of the request affecting
the representations in the Assignment of Membership Interests Agreement.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 4(i)(3)

 

Material Contracts

 

1.              Option and Lease Agreement between NRG Canal LLC and NRG Canal 3
Development LLC dated March 31, 2016.

 

2.              Shared Facilities Agreement by and between NRG Canal 3
Development LLC and NRG Canal LLC dated December 16, 2016.

 

3.              Operation and Maintenance Agreement by and between NRG Canal LLC
and NRG Canal 3 Development LLC dated December 16, 2016.

 

4.              Large Generator Interconnection Agreement by and among ISO New
England Inc., NRG Canal 3 Development LLC and NSTAR Electric Company - Original
Service Agreement No. LGIA-ISONE/NSTAR-16-01 Effective Date March 24, 2016.

 

5.              Large Generator Interconnection Agreement by and among ISO New
England Inc., NRG Canal 3 Development LLC and NSTAR Electric Company -  First
Revised Service Agreement No. LGIA-ISONE/NSTAR-16-01 Effective Date July 31,
2017.

 

6.              Payment in Lieu of Tax Agreement by and between the Town of
Sandwich and NRG Canal 3 Development LLC dated October 19, 2016.

 

7.              Payment in Lieu of Tax Agreement by and between the Sandwich
Water District and NRG Canal 3 Development LLC dated [June 20, 2017].

 

8.              Host Community Agreement by and between the Town of Sandwich and
NRG Canal 3 Development LLC dated October 19, 2016.

 

9.              Grant of Easement from NSTAR Electric Company d/b/a/ Eversource
(Grantor) to NRG Canal 3 Development LLC (Grantee) dated May 2, 2017.

 

10.       Easement Agreement between Massachusetts Department of Transportation
and NRG Canal 3 Development LLC dated December 12, 2017 (or thereabouts).

 

11.       Canal 3 Simple Cycle Project Combustion Turbine Generator Supply
Contract by and between NRG Canal 3 Development LLC and General Electric Company
Dated as of September 29, 2016 (PO 4501724473).

 

--------------------------------------------------------------------------------

(3)  Note to Draft: Subject to update solely to reflect matters arising after
the date of the Cooperation Agreement and prior to the closing of the
transaction described in the Assignment of Membership Interests Agreement. On
reasonable request, NRG will provide GenOn with any updates with respect to
events between the date of the Agreement and the date of the request affecting
the representations in the Assignment of Membership Interests Agreement.

 

4

--------------------------------------------------------------------------------


 

12.       NRG Canal 3 Simple Cycle Project Purchase Order Cover Sheet for
Purchase and Install of GSU Transformers by and between NRG Canal 3 Development
LLC and Hyundai Transformers USA, Inc. dated March 9th, 2017 (PO 4501759340).

 

13.       Engineering, Procurement and Construction Agreement by and among NRG
Canal 3 Development LLC, Skanska USA Civil Northeast, Inc. and Burns & McDonnell
Engineering Company, Inc. Jointly and Severally for the Canal 3 Simple Cycle
Project Agreement No 4501753920 dated February 27, 2017 (PO 4501753920).

 

14.       Amended and Restated Engineering, Procurement and Construction
Agreement by and among NRG Canal 3 Development LLC, Skanska/Burns & McDonnell
III JV A Joint Venture of Skanska USA Civil Northeast, Inc. and Burns &
McDonnell Engineering Company, Inc. Jointly and Severally for the Canal 3 Simple
Cycle Project Agreement No 4501753920 dated October 30, 2017 (PO 4501753920).

 

15.       Engineer, Procure and Construct Agreement for the Canal 3- 345kV
Electric Transmission Interconnect by and between NRG Canal 3 Development LLC
and Dashiell Corporation Agreement No. 4501780456 dated June 27, 2017 (PO
4501780456).

 

16.       Multi-year Capacity Supply Obligation with ISO New England Inc. held
by NRG Power Marketing LLC (Lead Participant ID: 50192) for Canal 3 (Resource
ID: 38310) in the amount of 333MW during the commitment period commencing on
June 1, 2019 and ending on May 31, 2026 including obligations and rights
specified in ISO New England Inc.’s Transmission, Markets and Services Tariff.

 

17.       Purchase and Sale Agreement between James E. Benedetto and Deborah J.
Benedetto (Seller) and NRG Canal 3 Development LLC (Buyer) for the land with
buildings and improvements located at 1 Freezer Road, Sandwich, MA dated
December [  ], 2017.

 

NRG Canal 3 Development LLC Purchase Orders:

 

1.              4501709315 GZA GEOENVIRONMENTAL INC dated 8/9/2016

2.              4501739153 LIGHTSHIP ENGINEERING LLC dated 12/27/2016

3.              4501753729 TRC ENVIRONMENTAL CORPORATION dated 2/16/2017

4.              4501756600 TETRA TECH EC INC dated 2/27/2017

5.              4501756724 ATLANTIC DESIGN ENGINEERS INC dated 2/28/2017

6.              4501756731 ATLANTIC DESIGN ENGINEERS INC dated 2/28/2017

7.              4501756753 URS ENERGY & CONSTRUCTION INC dated 2/28/2017

8.              4501756811 URS ENERGY & CONSTRUCTION INC dated 2/28/2017

9.              4501782458 PAUL J MORIARTY & ASSOCIATES INC dated 7/11/2017

10.       4501787143 LEIDOS ENGINEERING LLC dated 8/4/2017

11.       4501789758 GAS UNLIMITED INC dated 8/21/2017

12.       4501789849 CONTROL ANALYTICS INC. dated 8/22/2017

13.       4501791794 MASSTANK INSPECTION SERVICES LLC dated 9/1/2017

14.       4501792419 ENVIRONMENTAL SYSTEMS CORPORATION dated 9/7/2017

15.       4501794832 STANTEC CONSULTING SERVICES INC dated 9/19/2017

 

5

--------------------------------------------------------------------------------


 

16.       4501796732 MALARK LOGISTICS INC dated 9/29/2017

17.       4501797121 RHINEHART RAILROAD CONSTRUCTION INC. dated 10/2/2017

18.       4501799252 WESTERN MOUNTAIN INC dated 10/13/2017

19.       4501801143 INTERCONNECT OF WESTERNPA INC dated 10/25/2017

20.       4501801222 BAY CRANE NORTHEAST BAY CRANE SERVICE INC dated 10/25/2017

 

6

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ASSIGNMENT OF MEMBERSHIP INTERESTS AGREEMENT

 

This ASSIGNMENT OF MEMBERSHIP INTERESTS (this “Assignment”) is made and entered
into effective as of [·], 201[·], by and between NRG Energy, Inc. (“Assignor”)
and [GenOn] (“Assignee”). All capitalized terms used, but not defined, in this
Assignment shall have the same meanings as in the Cooperation Agreement (defined
below). Assignor and Assignee are each sometimes referred to herein as a “Party”
and together as the “Parties”.

 

RECITALS:

 

A.                                    Assignor and Assignee have entered into
that certain Cooperation Agreement dated as of December 14, 2017 (the
“Cooperation Agreement”).

 

B.                                    Under the terms of the Cooperation
Agreement, upon Assignee’s exercise of the Avon Lake Option, Assignor has agreed
to sell, transfer and assign all of its membership interests (the “Assigned
Interests”) in and to NRG Ohio Pipeline Company LLC, a Delaware limited
liability company (the “Company”) to Assignee and Assignee has agreed to
purchase and accept the Assigned Interests for the consideration set forth in
the Cooperation Agreement.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:

 

1.                                      In consideration of the Avon Lake Option
Price (as defined in the Cooperation Agreement), Assignor hereby sells,
transfers and assigns all of Assignor’s right, title and interest in and to the
Assigned Interests to Assignee, free and clear of all Liens (as defined in the
Cooperation Agreement).

 

2.                                      Assignee hereby purchases and accepts
the assignment described in Paragraph 1 above and assumes and releases Assignor
from the performance all of Assignor’s obligations.

 

3.                                      Assignor does hereby withdraw from the
Company as a member of the Company, and shall cease to be a member of the
Company and cease to have or exercise any right or power as a member of the
Company, in each case effective as of the date hereof.

 

4.                                      Assignor hereby represents and warrants
to Assignee that

 

(a)         Assignor is a corporation duly organized, validly existing and in
good standing under the Laws of the State of Delaware. Assignor has full
corporate power and authority to enter into this Assignment, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery by Assignor of this Assignment, the performance by
Assignor of its obligations hereunder, and the consummation by Assignor of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of Assignor. This Assignment has been duly executed
and delivered by Assignor and this Assignment constitutes a legal, valid and
binding obligation of Assignor enforceable against Assignor in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to

 

--------------------------------------------------------------------------------


 

creditors’ rights generally, and general equitable principles whether considered
in a proceeding in equity or at law.

 

(b)         Assignor owns, and the Assigned Interests constitute, 100% of the
membership interests in the Company. The Assigned Interests have been duly
authorized, are validly issued, fully paid and non-assessable, and are owned of
record and beneficially by Assignor, free and clear of all Liens. Upon
consummation of the transactions contemplated by this Assignment, Assignee shall
own all of the Assigned Interests, free and clear of all Liens. All of the
Assigned Interests were issued in compliance with applicable laws. None of the
Assigned Interests were issued in violation of any agreement, arrangement or
commitment to which Assignor or the Company is a party or is subject to or in
violation of any preemptive or similar rights of any person or entity. There are
no outstanding or authorized options, warrants, convertible securities or other
rights, agreements, arrangements or commitments of any character relating to the
membership interests of the Company or obligating Assignor or the Company to
issue or sell any equity securities of, or any other interest in, the Company.
The Company does not have outstanding or authorized any equity appreciation,
phantom equity, profit participation or similar rights. There are no voting
trusts, stockholder agreements, proxies or other agreements or understandings in
effect with respect to the voting or transfer of any of the Assigned Interests.

 

(c)          The execution, delivery and performance by Assignor of this
Assignment, and the consummation of the transactions contemplated hereby, do not
and will not: (i) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of incorporation, by-laws or
other organizational documents of Assignor or the Company; (ii) conflict with or
result in a violation or breach of any provision of any law or order applicable
to Assignor or the Company in any material respect; (iii) require the consent or
notice to or other action by any Person under, conflict with, result in a
violation or breach of, constitute a default or an event that, with or without
notice or lapse of time or both, would constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any contract to which Assignor or the Company is a party or by
which Assignor or the Company is bound or to which any of their respective
properties or assets are subject or any permit affecting the properties, assets
or business of the Company; or (iv) result in the creation or imposition of any
Lien on any properties or assets of the Company. No consent, approval, permit,
order, declaration or filing with, or notice to, any governmental authority is
required by or with respect to Assignor or the Company in connection with the
execution and delivery of this Assignment and the consummation of the
transactions contemplated hereby, except for any such consents, approvals,
authorizations, registrations, declarations or notices that have been obtained,
filed or delivered, as applicable, prior to the date hereof.

 

(d)         The Company does not own any real property or other material assets
unrelated to Avon Lake. Neither Assignor nor any of its affiliates (other than
the Company) owns any assets primarily used in or related to the Company or the
business of the Company, except as set forth in Schedule 4(d).

 

(e)          The Company is (and has been for the last two years) in compliance
with all laws applicable to it or its business, properties or assets in all
material respects.

 

(f)           All material permits required for the Company to conduct its
business as currently conducted have been obtained by it and are valid and in
full force and effect. All fees and charges with respect to such permits as of
the date hereof have been paid in full. Schedule

 

--------------------------------------------------------------------------------


 

4(f) attached hereto lists all current material permits issued to the Company,
including the names of the permits and their respective dates of issuance and
expiration. All fees and charges with respect to such permits as of the date
hereof have been paid in full. Other than described in Schedule 4(f), no event
has occurred that, with or without notice or lapse of time or both, would
reasonably be expected to result in the revocation, suspension, lapse or
limitation of any permit set forth on Schedule 4(f).

 

(g)          The Company has no material liabilities, obligations or commitments
of any nature whatsoever, asserted or unasserted, known or unknown, absolute or
contingent, accrued or unaccrued, matured or unmatured or otherwise except for
liabilities described in Schedule 4(g), the contracts listed on Schedule
4(i) and permits under Schedule 4(f).

 

(h)         The Company does not have, and has never had, any employees.

 

(i)             Schedule 4(i) attached hereto lists each material contract of
the Company (such contracts required to be listed, the “Contracts”). Each
Contract is valid and binding on the Company (and, to the knowledge of Assignor,
the relevant counterparty(ies)) in accordance with its terms and is in full
force and effect, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and general equitable principles
whether considered in a proceeding in equity or at law. None of the Company or,
to Assignor’s knowledge, any other party thereto is in breach of or default
under (or is alleged to be in breach of or default under), or has provided or
received any notice of any intention to terminate, any Contract. No event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any Contract or result in a termination
thereof or would cause or permit the acceleration or other changes of any right
or obligation or the loss of any benefit thereunder. Complete and correct copies
of each Contract (including all modifications, amendments and supplements
thereto and waivers thereunder) have been made available to Assignee prior to
the date of the Cooperation Agreement (or prior to the receipt of the applicable
consents in the case of contracts entered into after the date of the Cooperation
Agreement in accordance with clause (z) of the second sentence of
Section 2.1(c) of the Cooperation Agreement.

 

5.                                      Assignee hereby represents and warrants
to Assignor that

 

(a)         Assignee is a corporation duly organized, validly existing and in
good standing under the Laws of the State of Delaware. Assignee has full
corporate power and authority to enter into this Assignment, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery by Assignee of this Assignment, the performance by
Assignee of its obligations hereunder, and the consummation by Assignee of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of Assignee. This Assignment has been duly executed
and delivered by Assignee and this Assignment constitutes a legal, valid and
binding obligation of Assignee enforceable against Assignee in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally, and general equitable principles
whether considered in a proceeding in equity or at law.

 

(b)         The execution, delivery and performance by Assignee of this
Assignment and the consummation of the transactions contemplated hereby, do not
and will not: (i) conflict

 

--------------------------------------------------------------------------------


 

with or result in a violation or breach of, or default under, any provision of
the organizational documents of Assignee; or (ii) conflict with or result in a
violation or breach of any provision of any law or order applicable to Assignee
in any material respect after the receipt of any required regulatory approvals.

 

6.                                      The Assignor’s representations and
warranties made in this Assignment shall terminate upon the second anniversary
of the date of this Assignment, except with respect to Sections 4(a), (b),
(c)(i), and (d) (collectively, the “Fundamental Representations and
Warranties”), which shall survive indefinitely or the latest date permitted by
applicable Law.

 

7.                                      NRG shall cause Assignor to perform all
of Assignor’s obligations under this Assignment and shall indemnify, defend and
hold harmless GenOn and its Affiliates from any and all liabilities, losses,
damages, obligations, costs or expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses) arising as a result
of or related to a breach of any of the representations, warranties, covenants
or agreements of Assignor contained in this Assignment or in the Cooperation
Agreement as it relates to the Avon Lake Pipeline or NRG Ohio Pipeline Company
LLC or their respective Affiliates; provided, however, that Assignor and NRG
shall have no liability for breach of any representation or warranty (except
with respect to any Fundamental Representations and Warranties) until GenOn’s
losses, expenses, claims or other liabilities related to such breach exceed 2%
of the Avon Lake Option Price and then Assignor’s and NRG’s aggregate liability
for any breach of any representation or warranty (except with respect to any
Fundamental Representations and Warranties) shall not exceed 10% of the Avon
Lake Option Price.

 

8.                                      This Assignment shall be construed and
enforced in accordance with the Laws of the State of Delaware.

 

9.                                      This Assignment may be executed in any
number of counterparts (including by electronic means), each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument. Any amendments to this Assignment shall be in a writing signed by
all Parties.

 

10.                               This Assignment shall be binding on and inure
to the benefit of the Parties and their respective successors and assigns.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Assignment on the date
first written above.

 

 

 

Assignee:

 

 

 

[GenOn Energy, Inc.]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Assignor:

 

 

 

NRG Energy, Inc.

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

DISCLOSURE SCHEDULES

 

TO

 

ASSIGNMENT OF MEMBERSHIP INTERESTS AGREEMENT

 

by and between

 

NRG ENERGY, INC.

 

and

 

[GENON ENERGY, INC.]

 

Dated [     ], [20  ]

 

 

--------------------------------------------------------------------------------


 

These Disclosure Schedules are being delivered pursuant to and form part of that
certain Assignment of Membership Interests, dated as of [     ], [20  ] (the
“Assignment”), by and between NRG Energy, Inc. (“Assignor”) and [GenOn]
(“Assignee”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Assignment. Any matter set forth under any item in any
section or subsection of these Disclosure Schedules shall be deemed disclosed
with respect to any other section or subsection to which the relevance of such
item to such other section or subsection is reasonably apparent on its face.

 

The headings to each section and subsection included in these Disclosure
Schedules are inserted for convenience only and shall not create a different
standard for disclosure than the language set forth in the Assignment.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 4(d)(1)

 

Real Property

 

None.

 

--------------------------------------------------------------------------------

(1)  Note to Draft: Subject to update solely to reflect matters arising after
the date of the Cooperation Agreement and prior to the closing of the
transaction described in the Assignment of Membership Interests Agreement. On
reasonable request, NRG will provide GenOn with any updates with respect to
events between the date of the Agreement and the date of the request affecting
the representations in the Assignment of Membership Interests Agreement.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 4(f)(2)

 

Material Permits

 

1.              Pipeline Certificate for NRG Ohio Pipeline Company LLC by the
Public Utilities Commission of Ohio, Case No. 13-2315-PL-ACE, issued
February 26, 2014.

 

2.              Pipeline Certificate for NRG Ohio Pipeline Company LLC by the
Ohio Power Siting Board, Case No. 14-1717-GA-BLN, issued June 4, 2015,
expiration date June 4, 2017, extended on March 2, 2017 with a new expiration of
June 4, 2018.

 

3.              Erosion and Sediment Control Plan for NRG Ohio Pipeline Company
LLC by the Lorain Soil & Water Conservation District, issued December 23, 2014.

 

4.              Storm Water Pollution Prevention Plan for NRG Ohio Pipeline
Company LLC by the City of Elyria, Ohio, issued January 2, 2015.

 

--------------------------------------------------------------------------------

(2)  Note to Draft: Subject to update solely to reflect matters arising after
the date of the Cooperation Agreement and prior to the closing of the
transaction described in the Assignment of Membership Interests Agreement. On
reasonable request, NRG will provide GenOn with any updates with respect to
events between the date of the Agreement and the date of the request affecting
the representations in the Assignment of Membership Interests Agreement.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 4(g)(3)

 

Material Liabilities

 

CASE NAME

 

SCOPE

NRG v. DENNIS SAMUEL

 

Dismissal — attorney fee settlement

NRG v. DOWNER RICHARD

 

Dismissal — attorney fee settlement

NRG v. HELFRICH MATTHIAS & JOANNE

 

Dismissal — attorney fee settlement

NRG v. KELLING ALBERT G & KERECZ JOAN TRUSTEE

 

Dismissal — attorney fee settlement

NRG v. PARKER HOLDINGS LTD

 

Dismissal — attorney fee settlement

NRG v. Putsay

 

Dismissal — attorney fee settlement

NRG v. K Hovnanian

 

Dismissal — attorney fee litigation

NRG v. Conlin

 

Landowner request to buyback easement-litigation

NRG v. Borling

 

Landowner request to buyback easement-litigation

NRG v. Miller

 

Attorney fee dispute

NRG v. Vajda

 

Motion to Enforce Settlement (Easement)

NRG v. Thorne

 

Motion to Enforce Settlement (Easement)

NRG v. Plas

 

Motion to Enforce Settlement (Easement)- to be filed in January

 

--------------------------------------------------------------------------------

(3)  Note to Draft: Subject to update solely to reflect matters arising after
the date of the Cooperation Agreement and prior to the closing of the
transaction described in the Assignment of Membership Interests Agreement. On
reasonable request, NRG will provide GenOn with any updates with respect to
events between the date of the Agreement and the date of the request affecting
the representations in the Assignment of Membership Interests Agreement.

 

4

--------------------------------------------------------------------------------


 

NRG v. Noster

 

Motion to Enforce Settlement (Easement)

NRG Ohio Pipeline Company LLC v. Board of Trustees of Lorain County Community
College

 

Settlement for Easement.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 4(i)(4)

 

Material Contracts

 

Easements

 

1.              Alumalloy LLC (04-00-005-700-004)

 

2.              Avon Development LLC (04-00-002-101-170)

 

3.              Barbara J Demaline (04-00-001-008)

 

4.              Barbara J Demaline (04-00-001-064)

 

5.              Beverly Rumpler (11-00-093-101-058 and 11-00-093-101-066)

 

6.              Borling, Charles (10-00-016-000-070)

 

7.              Carlisle Golf Club Inc. (10-00-017-000-013)

 

8.              Carlisle Golf Club Inc. (10-00-017-000-014)

 

9.              Carsson P. Gilgenbach (11-00-087-000-014)

 

10.       City of North Ridgeville (07-00-046-101-044)

 

11.       David Sayles and Debra Sayles (11-00-097-000-005)

 

12.       Dorothy Fees (07-00-048-000-005)

 

13.       Dorothy Fees (07-00-048-000-006)

 

14.       Dorothy Fees and Carl D. Ternes (07-00-047-000-054)

 

15.       Edmund A. and Angela S. Carter (11-00-086-000-057)

 

16.       Edward Kurianowicz (07-00-044-102-038)

 

17.       Fathers of St. Joseph Inc. (04-00-001-102-007)

 

18.       Gail A. Ralich (04-00-002-101-292)

 

19.       Gary R. and Kathleen M. Conlin (11-00-094-000-048)

 

--------------------------------------------------------------------------------

(4)  Note to Draft: Subject to update solely to reflect matters arising after
the date of the Cooperation Agreement and prior to the closing of the
transaction described in the Assignment of Membership Interests Agreement. On
reasonable request, NRG will provide GenOn with any updates with respect to
events between the date of the Agreement and the date of the request affecting
the representations in the Assignment of Membership Interests Agreement.

 

6

--------------------------------------------------------------------------------


 

20.       Gateway Development LLC (07-00-046-108-056)

 

21.       George Vonya and Debra Vonya (10-00-016-000-113)

 

22.       Gerald N. Macbeth (10-00-016-000-040)

 

23.       Harper L. Strickler and Brenda K. Strickler (07-00-044-102-037)

 

24.       Holt, William L and Anna Marie (04-00-001-102-055)

 

25.       Irene T. Kaulins (04-00-001-102-022)

 

26.       Jane Marquard Lunas (07-00-044-102-033)

 

27.       Joan M. Kerecz, Trustee (04-00-001-102-050)

 

28.       John D. Leonowich, Successor Trustee (07-00-048-000-002)

 

29.       John M. Ryan and Laurel V. Ryan (10-00-016-000-064)

 

30.       Julius, Thomas A. and Johanna (04-00-001-102-056)

 

31.       Kevin and Diane Palm (10-00-024-000-207)

 

32.       KP Hospitality LLC (04-00-004-103-019)

 

33.       Lloyd Development Inc. (04-00-005-000-081)

 

34.       Lorain County Board of Supervisors (11-00-0093-7101-076)

 

35.       Louis G and Gail E Betzel (07-00-043-101-002)

 

36.       Mark D. and Darlene Julius (04-00-001-102-057)

 

37.       Michael A. Kistner and Lana K. Kistner (11-00-097-000-004)

 

38.       Michael L. Foor and Stacie Baird Foor (10-00-016-000-082)

 

39.       Michael L. Foor and Stacie Baird Foor (10-00-016-000-087)

 

40.       Moon Road Holdings LLC (04-00-002-101-175)

 

41.       Motta Family Trust (10-00-017-000-015)

 

42.       Motta Family Trust (10-00-024-000-130)

 

43.       NRG Power Midwest LP (07-00-048-000-007)

 

44.       Orchard Trail Development Group LLC (04-00-002-101-008)

 

7

--------------------------------------------------------------------------------


 

45.       Orchard Trail Development Group LLC (04-00-002-101-172)

 

46.       Orchard Trail Homeowners Association Inc. (04-00-002-101-248)

 

47.       Out On a Limb (04-00-005-701-008)

 

48.       Peggy Marie Resar (11-00-094-000-056)

 

49.       Penta-star Enterprises LLC  (04-00-005-000-083)

 

50.       Ray D Roach and Fannie M. Roach, Co-Trustees (11-00-092-000-036)

 

51.       Raymond Mohler and Diane Palm (10-00-024-000-206)

 

52.       Richard and Carol Petersen (04-00-001-102-021)

 

53.       Richard and Ellen Braatz (04-00-001-102-012)

 

54.       Robert B. and Debra J. Kubasak (11-00-094-000-050)

 

55.       Rural Lorain County Water Authority (04-00-005-000-070)

 

56.       Rykon Plating, Inc. (04-00-005-000-047)

 

57.       Schafer Development Co. Inc. (04-00-001-102-104)

 

58.       Schafer Properties IV LLC (04-00-001-102-103)

 

59.       Sklenar, Ruth A. (11-00-093-102-027)

 

60.       Springvale Development Company, Ltd (11-00-085-000-074)

 

61.       Springvale Development Company, Ltd (11-00-096-000-041)

 

62.       Sunrise Development Co. (07-00-048-000-007)

 

63.       Sylvester default judgment (04-00-002-101-021)

 

64.       Terry C. Christensen (11-00-092-000-078)

 

65.       The Spitzer Hardware and Supply Company (11-00-095-000-045)

 

66.       The Spitzer Hardware and Supply Company (11-00-095-000-049)

 

67.       Theresa M. Wukie, Trustee (11-00-095-000-030)

 

68.       Thomas B. Brock and Mary J. Brock (04-00-006-114-061)

 

69.       Tillery Holdings, LLC (04-00-005-700-002)

 

8

--------------------------------------------------------------------------------


 

70.       Victoria S. Wearsch and Timothy W. Wearsch (07-00-044-102-032)

 

71.       Victoria S. Wearsch and Timothy W. Wearsch (07-00-044-102-047)

 

72.       White Oak Ranch LLC (10-00-024-000-200)

 

73.       William Kantosky (11-00-096-000-042 and 11-00-097-000-031

 

74.       William Kantosky, Executor of the Estate of Hanry Kantosky
(11-00-096-000-042 and 11-00-097-000-031)

 

9

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Intercompany Development-Related Agreements

 

Agreements related to the development of the:

 

1.              SMECO CT facility

 

--------------------------------------------------------------------------------